Exhibit 10.1

Agreement

 

 

by and among

 

 

CGI HOLDING CORPORATION d/b/a THINK PARTNERSHIP INC.

 

MOREX MERGER SUB, LLC

 

MOREX MARKETING GROUP, LLC.

 

LLOYD ECKER

 

ROBERT MOORE

 

TINA MACNICHOLL

 

and

 

WHAT IF HOLDINGS, LLC

 

 

DATED AS OF JANUARY 20, 2006

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE I DEFINITIONS

2

 

 

ARTICLE II THE MERGER

11

2.1

The Merger

11

2.2

Effective Time

11

2.3

Effect of the Merger

12

2.4

Articles of Organization and Operating Agreement

12

2.5

Managers and Officers

12

2.6

Effect on Morex’s Capital Structure

12

2.7

Stock Options; Warrants

14

2.8

Capital Structure of Morex Merger Sub

14

2.9

Adjustments to the Consideration

14

2.10

Taking Necessary or Further Action

14

2.11

Directors and Officers Liability; Indemnification and Insurance

15

 

 

ARTICLE III RESTRICTIONS ON TRANSFER: REGISTRATION 

15

3.1

Restrictions on Transfer

15

3.2

Registration

15

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE MEMBERS AND MOREX

15

4.1

Organization and Qualification

15

4.2

Subsidiaries

16

4.3

Charter, Operating Agreement and Corporate Records

16

4.4

Authorization; Enforceability

16

4.5

No Violation or Conflict

16

4.6

Governmental Consents and Approvals

16

4.7

Capital Structure

17

4.8

Financial Statements

17

4.9

Conduct in the Ordinary Course; Absence of Changes

17

4.10

Property

17

4.11

Personal Property

19

4.12

Approval of Managers

19

4.13

Insurance

20

4.14

Permits

20

4.15

Taxes

20

4.16

Labor Matters

21

4.17

Employees and Related Agreements; ERISA

22

4.18

Environmental and Health/Safety Matters

24

4.19

Certain Interests

26

4.20

Litigation

26

 

i

--------------------------------------------------------------------------------


 

4.21

Intellectual Property

26

4.22

Inventories

27

4.23

Receivables

27

4.24

Residency; Investment Sophistication; Backgrounds

27

4.25

Brokers

27

4.26

Cash on Hand/Banks and Brokerage Accounts

28

4.27

Liabilities and Indebtedness

28

4.28

Contracts

28

4.29

Spyware/Adware

29

4.30

Material Information

29

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THK AND MOREX MERGER SUB

30

5.1

Organization and Qualification

30

5.2

Capital Structure

30

5.3

Authorization; Enforceability

31

5.4

No Violation or Conflict

31

5.5

Governmental Consents and Approvals

31

5.6

Litigation

32

5.7

Interim Operations

32

5.8

Brokers

32

5.9

Material Information

32

 

 

 

ARTICLE VI CLOSING DELIVERIES

32

6.1

Morex/Member Deliveries

32

6.2

THK/Morex Merger Sub Deliveries

33

 

 

 

ARTICLE VII EMPLOYMENT MATTERS

34

7.1

Current Employees

34

7.2

Management of Surviving LLC

34

 

 

 

ARTICLE VIII EARNOUT .

36

8.1

Earnout

36

8.2

Calculation of Earnout Payments

36

8.3

Form of Earnout Payments

37

8.4

THK Earnout Covenants

37

 

 

 

ARTICLE IX INDEMNIFICATION

38

9.1

Survival of Representations and Warranties

38

9.2

Indemnification

38

9.3

Third Party Claim

39

9.4

Set-Off

40

 

 

 

ARTICLE X TAX MATTERS

40

10.1

Tax Returns

40

10.2

Contest Provisions

41

10.3

Assistance and Cooperation

42

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS

42

11.1

Notices

42

11.2

Entire Agreement

43

11.3

Binding Effect

43

11.4

Assignment

44

11.5

Modifications and Amendments

44

11.6

Waivers

44

11.7

No Third Party Beneficiary

44

11.8

Severability

44

11.9

Publicity

44

11.10

Governing Law

45

11.11

Counterparts; Facsimile Signatures

45

11.12

Headings

45

11.13

Expenses

45

11.14

Further Assurances

45

11.15

Arbitration

45

11.16

Incorporation by Reference

45

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Registration Rights Agreement

Exhibit B

 

Form of Warrant Agreement

Exhibit C

 

Form of Employment Agreement

Exhibit D

 

Irrevocable Letter of Instruction to Stock Transfer Agent

 

SCHEDULES

 

Schedule 2.2

Certificate of Merger and Plan of Merger

Schedule 4.1

Morex Organization & Qualification

Schedule 4.8

Financial Statements

Schedule 4.9

Ordinary Course Exceptions

Schedule 4.10(a)

Owned Property

Schedule 4.10(b)

Owned Property Leases

Schedule 4.11

Tangible Personal Property

Schedule 4.13

Insurance

Schedule 4.14

Permits

Schedule 4.15

Taxes

Schedule 4.17

Employees

Schedule 4.18(h)

Environmental and Health/Safety Matters

Schedule 4.18(i)

Business Assets Containing PCBs/Asbestos

Schedule 4.18(j)

Locations of Hazardous Substances

Schedule 4.19(a)

Certain Interests

Schedule 4.21

List of Domain Names

Schedule 4.25

Brokers

Schedule 4.26

Cash on hand/Banks and Brokerage Accounts

Schedule 4.28

Contracts

Schedule 5.1

THK/Morex Merger Sub Organization and Qualification

Schedule 5.2(a)

Capital Structure

Schedule 5.2(b)

Capital Contribution Obligations

Schedule 5.5

Governmental Consents and Approvals

Schedule 5.6

Litigation

Schedule 5.9

Material Information

Schedule 6.1(d)

Morex Employment Agreements

Schedule 7.1

Employee Salary Letter

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement (this “Agreement”) made and entered into as of this 20th day of
January, 2006, by and among CGI HOLDING CORPORATION, d/b/a THINK PARTNERSHIP
INC., a Nevada corporation (“THK”), MOREX MERGER SUB, LLC, a New York limited
liability company and wholly owned subsidiary of THK (“Morex Merger Sub”), MOREX
MARKETING GROUP, LLC., a New York limited liability company (“Morex”), Lloyd
Ecker (“LE”), Robert Moore (“RM”), Tina MacNicholl (“TM”) and What if holdings,
LLC (“WIH” and, together with LE, RM and TM, the “Members”).  THK, Morex Merger
Sub, Morex and the Members are sometimes referred to herein each, individually,
as a “Party” and, collectively, as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Morex is an online marketing company specializing in gathering mother
and father-to-be names and presenting them with baby related offers
(collectively, the “Business”); and

 

WHEREAS, the board of directors, shareholders and members (to the extent
required) of each of THK, Morex Merger Sub and Morex have each approved this
Agreement and the merger of Morex Merger Sub with and into Morex (the “Merger”)
on the terms and conditions set forth herein, in accordance with applicable
laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
mutually acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:

 

“2006 Earnout Payment” is defined in Section 8.1.

 

“2007 Earnout Payment” is defined in Section 8.1.

 

“2008 Earnout Payment” is defined in Section 8.1.

 

“2009 Earnout Payment” is defined in Section 8.1.

 

“Accelerated Payment” means the difference between (i) an amount equal to six
(6) times the aggregate pre-tax earnings of Morex and Catamount for the trailing
twelve-month period ended on September 30, 2005, calculated in the manner
provided for in Section 2.6(b) (the “9/30 Combined Pre-Tax Earnings”), minus
(ii) the Closing Consideration (which the Parties acknowledge to be equal to six
times the aggregate pre-tax earnings of Morex and Catamount for the trailing
twelve-month period ended June 30, 2005, hereafter referred to as the “6/30

 

2

--------------------------------------------------------------------------------


 

Combined Pre-Tax Earnings”).  The pre-tax earnings of Morex for the trailing
twelve-month period ended on June 30, 2005, which the parties acknowledge to be
equal to Two Million Eight Hundred Ninety Four Thousand Eight Hundred Fourteen
Dollars ($2,894,814), shall be referred to as the “6/30 Morex Pre-Tax
Earnings”.  The pre-tax earnings of Catamount for the trailing twelve-month
period ended on June 30, 2005, which the parties acknowledge to be equal to Two
Hundred Fifty One Thousand One Hundred Twelve Dollars ($251,112), shall be
referred to as the “6/30 Catamount Pre-Tax Earnings”.

 

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person, and without limiting
the generality of the foregoing, includes, with respect to the specified
Person:  (a) any other Person which beneficially owns or holds 10% or more of
the outstanding voting securities or other securities convertible into voting
securities of the Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of the Person.

 

“Aggregate Earnings” means the aggregate pre-tax earnings of Morex Surviving LLC
(or of Catamount and Morex, as the case may be) during the applicable
measurement period that is provided for in Section 8.1 as certified, from time
to time, by independent registered public accountants selected by THK but
excluding (a) the amount of any compensation paid to the persons set forth on
Schedule 6.1(d) that exceeds the amount of compensation provided under the
employment agreements entered into with such persons at Closing, and (b) the
amount of any expense of THK which is allocated or otherwise charged to Morex
Surviving LLC other than (1) expenses incurred by THK but allocated and charged
to Morex Surviving LLC and directly related to preparing the financial
statements of Morex or Morex Surviving LLC or to determining or certifying the
Aggregate Earnings for any period, or (2) expenses or other charges incurred by
THK and arising from or related to any claim asserted by or against Morex or
Morex Surviving LLC.

 

“Business” is defined in the recitals.

 

“Business Assets” is defined in Section 4.18(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the City of Chicago, Illinois.

 

“Cash Consideration” is defined in Section 2.6.

 

“Catamount” means, collectively, The Catamount Group LLC, Plan Bee, LLC, and
Everest Management LLC, each a Connecticut limited liability company.

 

3

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the date hereof and any regulations
promulgated thereunder.

 

“Claims of Any Nature” mean Liens, obligations, claims and encumbrances, actual
or contingent, known or unforeseen, including but not limited to any loan,
claims for salary, bonuses or commissions, unpaid payroll or other Taxes,
pension obligations, claims alleging discrimination or harassment, claims
alleging breach of contract, credit card chargebacks in excess of $1,000,
lawsuits, stock options, stock warrants, phantom stock plans, stock appreciation
rights or plans, deferred compensation agreements, purchase agreements that
cannot be cancelled by Morex or Morex Surviving LLC, consulting agreements,
employment agreements other than the employment agreements referred to in
Section 6(d)(i), severance agreements or “change of control” agreements of any
nature, and any other liabilities of any nature whatsoever.

 

“Closing” is defined in Section 2.1.

 

“Closing Date” is defined in Section 2.1.  The Closing shall be held at the Law
Offices of Steven M. Gerber, 666 Fifth Avenue, 26th Floor, New York, NY 10103,
unless another place is agreed to in writing by the Parties.

 

“Closing Date FMV” shall mean $2.18.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Financials” is defined in Section 4.8.

 

“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral.

 

“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.

 

“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.

 

“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.

 

“Documents” means this Agreement together with the Certificate of Merger and
Plan of Merger, the Schedules and Exhibits hereto and the other agreements,
documents and instruments required or contemplated to be executed in connection
herewith.

 

“Earnout Consideration” is defined in Section 2.6.

 

4

--------------------------------------------------------------------------------


 

“Earnout Payment” and “Earnout Payments” are defined in Section 8.1.

 

“Earnout Shares” is defined in Section 8.3.

 

“Effective Time” is defined in Section 2.2.

 

“Employee Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA) and all bonus, stock or other security option, stock or other security
purchase, stock or other security appreciation rights, incentive, deferred
compensation, retirement or supplemental retirement, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former employment or executive compensation or severance
agreements, written or otherwise, which have ever been sponsored or maintained
or entered into for the benefit of, or relating to, any present or former
employee or director of Morex, or any trade or business (whether or not
incorporated) which is a member of a controlled group or which is under common
control with Morex, within the meaning of Section 414 of the Code (an “ERISA
Affiliate”), whether or not such plan is terminated.

 

“Employee Salaries Letter” is defined in Section 4.16(a).

 

“Environmental Law” means, as enacted and in effect on or prior to the Closing
Date, all federal, state, regional or local statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings, and changes or ordinances
or judicial or administrative interpretations thereof, any of which govern (or
purport to govern) or relate to pollution, protection of the environment, public
health and safety, air emissions, water discharges, hazardous or toxic
substances, solid or hazardous waste or occupational health and safety, as any
of these terms are or may be defined in such statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings and changes or ordinances,
or judicial or administrative interpretations thereof, including, without
limitation, the United States Department of Transportation Table (49 C.F.R.
172.101) or by the Environmental Protection Agency as hazardous substances (40
C.F.R. Part 302) and any amendments thereto; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”) and by subsequent amendments,
42 U.S.C. §§9601 et seq.; the Solid Waste Disposal Act, as amended by the
Resource Conversation and Recovery Act of 1976 and subsequent Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §§6901 et seq. (hereinafter,
collectively “RCRA”); the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §§1801 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. §§1311 et seq.; the Clean Air Act, as amended, 42 U.S.C. §§7401, 7642;
the Toxic Substances Control Act, as amended, 15 U.S.C. §§2601 et seq.; the
Federal Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C. §§136,
136y; the Emergency Planning and Community Right to Know Act of 1986, as
amended, 42 U.S.C. §§11001 et seq. (Title III of SARA); the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§651 et seq. (“OSHA”).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

5

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.

 

“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of the United States, any domestic state, or any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.

 

“Hardware” means all mainframes, midrange computers, personal computers,
notebooks, servers, switches, printers, modems, drives, peripherals and any
component of any of the foregoing.

 

“Hazardous Substance” means any Hazardous Substance, as defined in CERCLA, and
any other chemical, compound, product, solid, gas, liquid, pollutant,
contaminant or material which is regulated under any Environmental Law, and
includes without limitation, asbestos or any substance containing asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of the
Person, whether or not contingent, for borrowed money, (b) all obligations of
the Person for the deferred purchase price of property or services, (c) all
obligations of the Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by the
Person (even though the rights and remedies of creditor or lender under such an
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of the Person as lessee under leases that have
been or should be recorded as capital leases, in accordance with GAAP, (f) all
obligations, contingent or otherwise, of the Person under acceptance, letter of
credit or similar facilities, (g) all obligations of the Person to purchase,
redeem, retire, defease or otherwise acquire for value any capital stock of the
Person or any warrants, rights or options to acquire the capital stock, valued,
in the case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Indebtedness of others referred to in clauses (a) through (g) above guaranteed
directly or indirectly in any manner by the Person, or in effect guaranteed
directly or indirectly by the Person through an agreement (1) to pay or purchase
the Indebtedness or to advance or supply funds for the payment or purchase of
the Indebtedness, (2) to purchase, sell or lease (as lessee or lessor) property,
or to purchase or sell services, primarily for the purpose of enabling the
debtor to pay the Indebtedness or to assure the holder of such Indebtedness
against loss, (3) to supply funds to, or in any other manner invest in, the
debtor (including any agreement to pay for property or services irrespective of
whether the property is received or the services are rendered) or (4) otherwise
to assure a creditor against loss and all Indebtedness referred to in clauses
(a) through (g) above secured by (or for which the holder of the Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
the Person, even though the Person has not assumed or become liable for the
payment of the Indebtedness.

 

6

--------------------------------------------------------------------------------


 

“Information System” means any combination of Hardware, Software or Database(s)
employed primarily for the creation, manipulation, storage, retrieval, display
and use of information in electronic form or media.

 

“Intellectual Property” means (a) inventions, whether or not patentable, whether
or not reduced to practice or whether or not yet made the subject of a pending
Patent application or applications, (b) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending Patent application or applications, (c) Patents,
(d) Trademarks,  (e) Copyrights, (f) Software, (g) trade secrets and
confidential, technical or business information (including ideas, formulas,
compositions, inventions, and conceptions of inventions whether patentable or
unpatentable and whether or not reduced to practice), (h) confidential,
technology (including know-how and show-how), manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial, marketing and business data, Databases, Information Systems, pricing
and cost information, business and marketing plans and customer and supplier
lists and information, (i) copies and tangible embodiments of all the foregoing,
in whatever form or medium, (j) all rights to obtain and rights to apply for
Patents, and to register Trademarks and Copyrights, (k) all rights under any
License Agreement and any license, registered user agreement, technology or
material, transfer agreement, and other agreements or instruments with respect
to items in (a) to (j) above; and (l) all rights to sue and recover and retain
damages and costs and attorneys’ fees for present and past infringement of any
of the Intellectual Property rights hereinabove set out.

 

“Inventories” means, without limitation, merchandise, raw materials,
work-in-process, finished goods, replacement parts, packaging, office supplies,
maintenance supplies, computer parts and supplies and Hardware related to the
Business maintained, held or stored by, or for, Morex at any location whatsoever
and any prepaid deposits for any of the same terms.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” means (a) in the case an individual, knowledge of a particular fact
or other matter if the individual is actually aware of the fact or other matter,
and (b) in the case of a Person (other than an individual) the Person will be
deemed to have Knowledge of a particular fact or other matter if any individual
who is serving, or has at any time served, as a director, officer, partner,
shareholder, member, executor, or trustee of the Person (or in any similar
capacity) has, or at any time had, actual knowledge of the fact or other matter.

 

“Law” means all laws, statutes, ordinances and Regulations of any Governmental
Authority including all decisions of Courts having the effect of law in each
jurisdiction.

 

“Leased Property” means any property leased by a Person as tenant, together
with, to the extent leased by a Person, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems, equipment and items of personal property of a Person attached or
appurtenant thereto, and all easements, licenses, rights and appurtenances
relating to the foregoing.

 

7

--------------------------------------------------------------------------------


 

“Leases” is defined in Section 4.10(d).

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
Liabilities for Taxes and those Liabilities arising under any Contract.

 

“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, or charge of any kind (including any agreement to
grant any of the foregoing), provided, however, that the term “Lien” shall not
include: (a) liens for Taxes, assessments and charges any Governmental Authority
due for which adequate reserve for payment has been made and which are being
diligently contested in good faith; (b) servitudes, easements, restrictions,
rights-of-way and other similar rights in real property or any interest therein
granted to any third party; (c) liens for Taxes either not due and payable or
due but for which notice of assessments has not been given; (d) undetermined or
inchoate liens, charges and privileges incidental to current construction or
current operations and charges, adverse claims, security interests or
encumbrances of any nature whatsoever claimed or held by any Governmental
Authority which have not at the time been filed or registered against the title
to the asset or served upon Morex pursuant to Law or which relate to obligations
not due or delinquent; (e) assignments of insurance provided to third party
landlords (or their mortgagees) pursuant to the terms of any lease, and liens or
rights reserved in any lease for rent or for compliance with the terms of the
lease; (f) liens granted in the ordinary course of the Business, as applicable,
to any public utility, municipality or Government Authority in connection with
the operations of the Business, as applicable, other than liens granted for
borrowed money; (g) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pension or
other social security programs mandated under applicable Laws; and
(h) restrictions on transfer of securities imposed by applicable state and
federal securities Laws.

 

“List Acquisition Expenses” means expenses incurred in connection with the
acquisition by Morex Surviving LLC of data intended for use in the Business,
including but not limited to expectant parent and other lists.

 

“List Acquisition Expense Limit” means 75% of the previous month’s revenues of
Morex Surviving LLC.

 

“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

 

“Loss” and “Losses” are defined in Section 9.2(a).

 

“Material Adverse Effect” means any circumstance, change in, or effect that,
individually or in the aggregate: (a) is, or could be, materially adverse to the
business, operations, assets or Liabilities (including, without limitation,
contingent Liabilities), employee relationships,

 

8

--------------------------------------------------------------------------------


 

customer or supplier relationships, results of operations or the condition
(financial or otherwise) of the Person, or (b) could materially adversely affect
the ability of the Person to operate or conduct its business in the manner in
which it is currently operated or conducted, or contemplated to be conducted or
operated.

 

“Member” shall mean any Person holding an equity interest in a limited liability
company.

 

“Merger Consideration” is defined in Section 2.6.

 

“Morex Certificates” is defined in Section 2.6.

 

“Morex Membership Interest” shall mean each unit of equity ownership of Morex,
whether expressed as a percentage or as units.

 

“Morex Surviving LLC” is defined in Section 2.1.

 

“New York LLC Law” is defined in Section 2.2.

 

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.

 

“Owned Property” means any property owned by a Person together with all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of a Person attached or appurtenant thereto and all easements,
licenses, rights and appurtenances relating to the foregoing.

 

“Owned Property Leases” is defined in Section 4.10(a).

 

“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.

 

“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.

 

“Property” means the Leased Property and the Owned Property.

 

“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to a Person whether or not in the ordinary course of
its business, together with any unpaid financing charges accrued thereon.

 

9

--------------------------------------------------------------------------------


 

“Regulation” means any rule or regulation of any Governmental Authority.

 

“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration (as such terms are used or
defined in the Environmental Laws) of a Hazardous Substance into the indoor or
outdoor environment or into or out of any Property, including the movement of
Hazardous Substances through or in the air, soil, surface water, groundwater or
property.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, (d) the technology supporting any
Internet site(s) operated by or on behalf of the Person and (e) all
documentation, including user manuals and training materials, relating to any of
the foregoing.

 

“Stock Consideration” is defined in Section 2.6.

 

“Straddle Period” is defined in Section 10.1(b).

 

“Subsidiary” or “Subsidiaries” of a Person means any other Person in which the
Person owns, directly or indirectly, more than 50% of the outstanding voting
securities or other securities convertible into voting securities, or which may
effectively be controlled, directly or indirectly, by the Person.

 

“Tangible Personal Property” is defined in Section 4.11(a).

 

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, disability, social security, workers’
compensation, unemployment compensation, or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value added, or
gains taxes; license, registration and documentation fees; and customs’ duties,
tariffs, and similar charges, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, whether disputed or not and
including any obligation to indemnify or otherwise assume or succeed to the Tax
liability of any other Person, together with any interest or penalty, addition
to tax or additional amount imposed by any Governmental Authority.

 

“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other

 

10

--------------------------------------------------------------------------------


 

Governmental Authority or other taxing authority or agency, domestic or foreign,
including consolidated, combined and unitary tax returns.

 

“THK Common Stock” means Common Stock, $.001 par value per share, of THK.

 

“THK Preferred Stock” is defined in Section 5.2(b).

 

“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.

 

“Waste” means agricultural wastes, biomedical wastes, biological wastes, bulky
wastes, construction and demolition debris, garbage, household wastes,
industrial solid wastes, liquid wastes, sludge, solid wastes, special wastes,
used oils, and yard trash.

 

ARTICLE II


 

THE MERGER


 

2.1           The Merger.   The closing of the Merger (the “Closing”) shall take
place on the date first written above or such later date as the parties may
agree upon in writing (the “Closing Date”).  At the Effective Time on the
Closing Date, in accordance with the laws of the State of New York and the terms
and conditions of the Documents, Morex Merger Sub shall be merged with and into
Morex.  From and after the Effective Time, the separate corporate existence of
Morex Merger Sub shall cease and Morex, as the surviving limited liability
company in the Merger, shall continue its existence under the laws of the State
of New York as a wholly owned subsidiary of THK.  Morex, as the surviving
corporation after the Merger, is hereinafter referred to as the “Morex Surviving
LLC.”  At the Closing, (a) THK and Morex Merger Sub shall deliver to Morex and
the Members the various documents referred to in Article VI, Section 6.2 and (b)
Morex and the Members shall deliver to THK and Morex Merger Sub the various
documents referred to in Article VI, Section 6.1.

 

2.2           Effective Time.  Subject to the provisions of this Agreement, on
the Closing Date or as soon thereafter as is practicable the Parties shall cause
the Merger to become effective by executing and filing with the Department of
State, Division of Corporations of the State of New York in accordance with New
York law a Certificate of Merger, with a Plan of Merger attached as an Exhibit
thereto in the form required pursuant to Section 1003 of the New York Limited
Liability Company Law, as amended (the “New York LLC Law”), and attached hereto
as Schedule 2.2 and made a part hereof (the “Certificate of Merger and Plan of
Merger”), the date and time of the filing, or such later date and time as may be
agreed upon by the Parties and specified therein, being hereinafter referred to
as the “Effective Time.”  The Parties hereto shall have taken all necessary
steps to pre-clear the Merger with the Department of State, Division of
Corporations of the State of New York in order that on the Closing Date, the
Certificate of

 

11

--------------------------------------------------------------------------------


 

Merger and Plan of Merger may be filed with the Department of State, Division of
Corporations of the State of New York and become effective upon filing.

 

2.3           Effect of the Merger.  At the Effective Time, the Merger shall
have the effect set forth in the New York LLC Law.

 

2.4           Articles of Organization and Operating Agreement.  From and after
the Effective Time and without further action on the part of the Parties, the
Articles of Organization and Operating Agreement of Morex Merger Sub immediately
prior to the Effective Time shall be the Articles of Organization and Operating
Agreement of Morex Surviving LLC until amended in accordance with the respective
terms thereof.

 

2.5           Managers and Officers.  The managers and officers of Morex
Surviving LLC immediately prior to the Effective Time shall be the managers and
officers immediately following the Effective Time and each shall hold office in
accordance with the Articles of Organization and Operating Agreement of Morex
Surviving LLC, in each case, until their respective successors are duly elected
or appointed and qualified or until their earlier death, resignation or removal
in accordance with Morex Surviving LLC’s Articles of Organization and Operating
Agreement.  The initial board of managers of Morex Surviving LLC shall be Gerard
Jacobs, Scott Mitchell, George Douaire, Robert Moore and Lloyd Ecker.

 

2.6           Merger Consideration; Accelerated Payment; Effect on Morex’s
Capital Structure.

 

(a) At the Effective Time, by virtue of the Merger and without any action on the
part of the Parties or the holders of the following securities: (i) the Morex
Membership Interests held by LE issued and outstanding immediately prior to the
Effective Time shall be converted automatically into the right to receive 49.5%
of an amount equal to six times the 6/30 Morex Pre-Tax Earnings; (ii) the Morex
Membership Interests held by RM issued and outstanding immediately prior to the
Effective Time shall be converted automatically into the right to receive 49.5%
of an amount equal to six times the 6/30 Morex Pre-Tax Earnings; (iii) the Morex
Membership Interests held by TM issued and outstanding immediately prior to the
Effective Time shall be converted automatically into the right to receive 99% of
an amount equal to six times the 6/30 Catamount Pre-Tax Earnings; and (iv) the
Morex Membership Interests held by WIH issued and outstanding immediately prior
to the Effective Time shall be converted automatically into the right to receive
1% of an amount equal to six times the 6/30 Combined Pre-Tax Earnings.  Such
amounts shall be payable at Closing, one-half in cash (the “Cash
Consideration”), and one-half in shares of THK Common Stock, such stock to be
valued at the Closing Date FMV (the “Stock Consideration”).  In addition, each
Morex Membership Interest issued and outstanding immediately prior to the
Effective Time shall be converted automatically into the right to receive
portions of the Earnout Payments pursuant to Article VIII, if earned (the
“Earnout Consideration”).  The Cash Consideration, the Stock Consideration, the
Earnout Consideration and the Accelerated Payment shall be referred to
collectively as the “Merger Consideration”, and shall be subject to adjustment
as set forth in Section 2.9.  From and after the Effective Time, all of the
membership interests of Morex shall automatically be canceled and cease to
exist, and each holder of a certificate that previously represented any
membership interests of Morex (collectively, the “Morex Certificates”) shall
cease to have any rights with

 

12

--------------------------------------------------------------------------------


 

respect thereto other than the right to receive, if any, their portion of the
Merger Consideration.  If after the Effective Time, any Morex Certificates are
presented to Morex Surviving LLC for any reason, they shall be cancelled and
exchanged as provided in this Section 2.6.  If any Morex Certificates
representing membership interests of Morex shall have been lost, stolen or
destroyed, THK shall issue in exchange for the lost, stolen or destroyed
certificates, upon the making of an affidavit of that fact by the holder
thereof, the applicable Merger Consideration; provided, however, that THK may,
in its discretion and as a condition precedent to the issuance and delivery
thereof, require the owner of the lost, stolen or destroyed certificates to
deliver a bond in any sum as THK may reasonably direct as indemnity against any
claim that may be made against THK or Morex Surviving LLC with respect to the
certificates alleged to have been lost, stolen or destroyed.

 

(b)  At the Effective Time, THK shall make the Accelerated Payment to the
Members.  The Accelerated Payment shall be payable by THK to the Members in
shares of THK Common Stock, such stock to be valued at the Closing Date FMV (the
“AP Shares”).  The Accelerated Payment shall be calculated using the 9/30
Combined Pre-Tax Earnings as shown on Morex’s and Catamount’s internally
prepared results of operations for the period ended on September 30, 2005 (the
“Morex and Catamount Internal Statements”).  Not later than March 1, 2006, THK’s
independent auditors shall review the Morex and Catamount Internal Statements
and determine whether the calculation of the 9/30 Pre-Tax Earnings shown thereon
was accurate and calculated in a manner consistent with the audited financial
statements of Morex and Catamount as of June 30, 2005.  If the auditors’ review
discloses that the actual amount of the 9/30 Combined Pre-Tax Earnings was lower
or higher than as shown on the Morex and Catamount Internal Statements, then AP
Shares shall either be returned to THK or additional shares of THK Common Stock
shall be issued to the Members, such that the actual number of AP Shares paid to
the Members, valued at the Closing Date FMV, shall be equal to the Accelerated
Payment as determined by THK’s independent auditors.  If the auditors’ review
confirms that the calculation of the 9/30 Combined Pre-Tax Earnings as shown on
the Morex and Catamount Internal Statements was accurate, then no adjustment to
the number of AP Shares paid at the Effective Time shall be made under this
Section 2.6(b).  The Members shall have ten days following receipt of such
auditors’ review to raise any objection to such review, failing which the review
shall be final and binding on the parties.  THK and the Members shall endeavor
to resolve by written agreement (the “Agreed Adjustments”) any disputes so
raised regarding the auditors’ review and, in the event THK and the Members so
resolve any such disputes, the calculation of the 9/30 Combined Pre-Tax Earnings
as shown on the Morex and Catamount Internal Statements as adjusted by the
Agreed Adjustments shall be final and binding on the parties hereto.  In the
event any disputes are not resolved by Agreed Adjustments within a fifteen (15)
day period, THK and the Members shall then jointly retain an accountant mutually
agreed to by the parties (the “Accountant”) to conduct, as promptly as
practicable, but in any event not later than forty-five (45) days after such
retention, such review and analysis of the 9/30 Combined Pre-Tax Earnings as
shown on the Morex and Catamount Internal Statements as the Accountant believes
to be necessary to resolve the disputes, and to deliver a notice (the
“Accounting Report”) to each of THK and the Members setting forth what
adjustments, if any, to the 9/30 Combined Pre-Tax Earnings as shown on the Morex
and Catamount Internal Statements the Accountant believes to be required under
GAAP to resolve such objections, and the amount of the 9/30 Combined Pre-Tax
Earnings as shown on the Morex and Catamount Internal Statements after giving
effect to such adjustments.  In such

 

13

--------------------------------------------------------------------------------


 

event, the 9/30 Combined Pre-Tax Earnings as shown on the Morex and Catamount
Internal Statements as adjusted by the Accounting Report shall be final and
binding on the parties hereto.

 

(c)  The Accelerated Payment shall be allocated among the Members as follows: 
Each of LE and RM shall be entitled to receive 45.5% of the Accelerated Payment;
TM shall be entitled to receive 8% of the Accelerated Payment; and WIH shall be
entitled to receive 1% of the Accelerated Payment.

 

(d)  As security for the Members’ obligation to return AP Shares to THK to the
extent required by Section 2.6(b) above, at the Effective Time one-half of the
AP Shares shall be issued and held back by THK (the “Holdback Shares”).  Not
later than February 15, 2006, the Holdback Shares shall be delivered by THK to
the Members or returned to THK as treasury shares (as the case may be) in
accordance with the provisions of Section 2.6(b); provided, however, that (i) in
the event that the auditors’ review contemplated by Section 2.6(b) is not
completed before February 15, 2006, all of the Holdback Shares shall be released
to the Members and no adjustment to the number of AP Shares that was paid to the
Members at the Effective Time shall be made under Section 2.6(b); and (ii) if
the auditors determine that too many AP Shares were paid to the Members at the
Effective Time, then the excess number of AP Shares shall be returned to THK.

 

2.7           Stock Options; Warrants.   At the Effective Time, each option,
warrant or other contractual or other right to purchase or otherwise acquire or
convert into membership interests of Morex granted prior to the Effective Time
shall be cancelled, extinguished and terminated without the payment of any
consideration therefor and shall not have any right to any portion of the Merger
Consideration.

 

2.8           Capital Structure of Morex Merger Sub.  Each membership interest
of Morex Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted automatically into a 100% ownership interest of the
Morex Surviving LLC.  From and after the Effective Time, each certificate of
Morex Merger Sub that previously represented a membership interest in Morex
Merger Sub shall evidence ownership of an equal membership interest of Morex
Surviving LLC.

 

2.9           Adjustments to the Consideration.  For the sixty (60) day period
commencing on the Closing Date, THK shall pay to the Members (except for WIH) as
additional Merger Consideration their portion (it being agreed that the Members
other than WIH shall send a joint written notice to THK indicating their
respective sharing percentages) of the following: the amount by which cash
collections by Morex Surviving LLC of Morex’s accounts receivable balance on the
Closing Date exceeds Morex’s accounts payable balance on the Closing Date by
more than $100,000, such amounts to be paid only as collected by THK during such
sixty (60) day period, and only after THK has collected the first $100,000 of
accounts receivable after the Closing that is to remain as working capital for
Morex Surviving LLC post-closing.

 

2.10         Taking Necessary or Further Action.   If, at any time and from time
to time after the Effective Time, any further action is necessary or desirable
to carry out the purposes of this Agreement and to vest in the Morex Surviving
LLC full right, title and possession of all properties, assets, rights,
privileges, powers and franchises of Morex and Morex Merger Sub, the

 

14

--------------------------------------------------------------------------------


 

managers and officers of the Morex Surviving LLC shall be and are fully
authorized and directed, in the name of and on behalf of Morex Surviving LLC, to
take, or cause to be taken, all such lawful and necessary action as is not
inconsistent with this Agreement.  THK shall cause Morex Merger Sub to perform
all of its obligations relating to this Agreement and the transactions
contemplated hereby.

 

2.11         Directors and Officers Liability; Indemnification and Insurance. 
After the Closing, THK shall use its commercially-reasonable efforts to
undertake to obtain directors and officers liability insurance for LE, RM and TM
in respect of all acts or omissions occurring after the Closing Date in their
respective capacities as directors and officers of Morex Surviving LLC, on terms
with respect to coverage and amount that are no less favorable than directors
and officers insurance applicable to directors, managers or officers of THK’s
other wholly-owned subsidiaries.  In addition, the Operating Agreement of Morex
Surviving LLC shall provide for indemnification, exculpation and advancement of
expenses (only to the extent permitted by applicable law) for LE, RM and TM in
their respective capacities as directors and officers of Morex Surviving LLC, to
the fullest extent permitted by New York LLC law.

 

ARTICLE III

 

RESTRICTIONS ON TRANSFER: REGISTRATION

 

3.1           Restrictions on Transfer. All certificates representing THK Common
Stock issued pursuant to this Agreement shall bear a legend stating that the THK
Common Stock has not been registered under the Securities Act, and may not be
transferred or sold without such registration or an exemption therefrom.

 

3.2           Registration. At the Closing, THK and the Members shall enter into
a registration rights agreement in the form attached hereto as Exhibit A hereto.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF
THE MEMBERS AND MOREX


 

In order to induce THK and Morex Merger Sub to enter into this Agreement and to
consummate the transactions contemplated hereby, the Members and Morex each
hereby represent and warrant to each of THK and Morex Merger Sub as follows:

 

4.1           Organization and Qualification.  Morex is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New York, with full power and authority to own, lease and operate
its properties and to conduct its business as now conducted except where failure
to be so organized, existing and in good standing would not reasonably be
expected to have a Material Adverse Effect on Morex, and is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each of the jurisdictions listed on Schedule 4.1, which are the only
jurisdictions in which the failure to be so licensed or qualified could have a
Material Adverse Effect on Morex.

 

15

--------------------------------------------------------------------------------


 

4.2           Subsidiaries.  Morex does not have any Subsidiaries and does not
own, directly or indirectly, any equity or other ownership interests of any
Person.

 

4.3           Charter, Operating Agreement and Corporate Records.  True, correct
and complete copies of each of (a) the Articles of Organization of Morex as
amended and in effect on the date hereof, (b) the Operating Agreement of Morex
as amended and in effect on the date hereof, and (c) the minute books of Morex,
have been previously made available to THK and Morex Merger Sub.  The minute
book contains complete and accurate records of all meetings and other actions of
the managers, committees of the managers, organizers and members of Morex from
the date of its organization to the date hereof.

 

4.4           Authorization; Enforceability.  Morex has the limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and the other Documents to which it is a party.  The
execution, delivery and performance of this Agreement and the other Documents to
which it, he or she is a party and the consummation of the transactions
contemplated herein and therein have been duly authorized and approved by the
managers of Morex and the Members, and no other action on the part of Morex or
the Members is necessary to consummate the transactions contemplated by this
Agreement and the other Documents.  This Agreement and each of the other
Documents to be executed and delivered by Morex and the Members have been duly
executed and delivered by, and constitute the legal, valid and binding
obligations of, Morex and the Members, respectively, are enforceable against
Morex and the Members in accordance with their terms, except as enforcement may
be limited by bankruptcy, insolvency reorganization, moratorium and similar laws
relating to or affecting creditor rights generally or by general equity
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).

 

4.5           No Violation or Conflict.  None of (a) the execution and delivery
by Morex and the Members of this Agreement and the other Documents to be
executed and delivered by Morex and the Members, (b) the consummation by Morex
and the Members of the transactions contemplated by this Agreement and the other
Documents, or (c) the performance of this Agreement and the other Documents
required by this Agreement to be executed and delivered by Morex and the Members
at the Closing, will (1) conflict with or violate the Articles of Organization
or operating agreement of Morex, (2) conflict with or violate any Law, Order or
Permit applicable to Morex or the Members, or by which Morex’ properties or the
Morex Membership Interest are bound or affected, or (3) result in any breach or
violation of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or impair Morex’s rights or alter
the rights or obligations of any third party under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on any of the properties or assets of Morex pursuant to,
any Contract, Permit or other instrument or obligation to which Morex is a party
or by which Morex or its properties are bound or affected except, in the case of
clause (2) or (3) above, for any conflict, breach, violation, default or other
occurrence that would not individually or in the aggregate, have a Material
Adverse Effect on Morex.

 

4.6           Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement and the other Documents by Morex and the Members
does not and will not

 

16

--------------------------------------------------------------------------------


 

require any consent, approval, authorization, Permit or other order of, action
by, filing with or notification to, any Governmental Authority.

 

4.7           Capital Structure.  The Members own 100% of the outstanding
Membership Interests of Morex.  The Members are the record and beneficial owners
and holders of the Membership Interests of Morex free and clear of all Liens. 
Except as described above, there will be no equity interests or other securities
of Morex authorized, issued, reserved for issuance or otherwise outstanding at
the Closing. All of the Membership Interests of Morex are duly authorized,
validly issued, fully paid and non-assessable, and not subject to, or issued in
violation of, any kind of preemptive, subscription or any kind of similar
rights. There are no bonds, debentures, notes or other Indebtedness of Morex
having the right to vote (or convertible into securities having the right to
vote) on any matters on which the members of Morex are eligible or required to
vote. There are no other outstanding securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind
(contingent or otherwise) to which Morex is a party or bound obligating Morex to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
voting securities of Morex or obligating Morex to issue, grant, extend or enter
into any agreement to issue, grant or extend any security, option, warrant,
call, right, commitment, agreement, arrangement or undertaking that will survive
the Closing.  There are no outstanding contractual obligations of Morex to
repurchase, redeem or otherwise acquire any membership interests (or options to
acquire any such membership interests) or other security or equity interest of
Morex which will survive the Closing.  All of the issued and outstanding
membership interests of Morex were issued in compliance in all material respects
with all applicable federal and state securities laws and are owned solely by
the Members.

 

4.8           Financial Statements.  Schedule 4.8 sets forth the audited
consolidated balance sheets of Morex as of December 31, 2003, and December 31,
2004, respectively, and the related audited consolidated income statement and
statement of cashflows for the period from inception to December 31, 2003 and
for the fiscal year ended December 31, 2004 accompanied by the auditor’s report
thereon, and the audited consolidated balance sheet as of June 30, 2005 and the
schedules thereto and the related audited consolidated income statement and
statement of cashflows for the six month period then ended (the “Company
Financials”).  The Company Financials (i) have been prepared in accordance with
the books and records of the person to which they relate, (ii) are complete and
correct in all material respects and have been prepared in accordance with GAAP
consistently applied for the periods presented.  The Company Financials present
fairly the financial condition and operating results of Morex as of the dates
and during the periods indicated therein, subject to normal year-end
adjustments, which will not be material in amount or significance in the
aggregate.

 

4.9           Conduct in the Ordinary Course; Absence of Changes.  Except as set
forth on Schedule 4.9, since June 30, 2005, Morex has conducted the Business in
the ordinary course, consistent with past practice, and there has been no change
in the Business which has had, or could reasonably be anticipated to result in,
a Material Adverse Effect on Morex.

 

4.10         Property.

 

(a)           Schedule 4.10(a) lists (1) the street address of each parcel of
Owned Property of Morex, and (2) any and all leases of all or any portion of any
of Owned Property of

 

17

--------------------------------------------------------------------------------


 

Morex (“Owned Property Leases”).  Any parcel of Owned Property that is not
subject to an Owned Property Lease is occupied by Morex and is used solely for
the conduct of the Business.  Schedule 4.10(b) lists for each Owned Property
Lease (i) the street address of each parcel subject to an Owned Property Lease,
(ii) the identity of the lessor, lessee and current occupant (if different from
lessee/lessor) under each Owned Property Lease, (iii) the term, the security
deposit, if any, and rental payment terms of the Owned Property Leases (and any
subleases) pertaining to each Owned Property Lease, (iv) any commissions due now
or in the future on any Owned Property Lease or in connection with an option to
extend or renew and (v) any amendments to the Owned Property Leases.


 

(b)           Schedule 4.10(b) lists (1) the street address of each parcel of
Leased Property, (2) the identity of the lessor, lessee and current occupant (if
different from lessee) of each such parcel of Leased Property, and (3) the term
and rental payment terms of the leases (and any subleases) pertaining to each
such parcel of Leased Property.

 

(c)           Morex has made available to THK and Morex Merger Sub, true and
correct copies of each deed for each parcel of Owned Property and, to the extent
available, for each parcel of Leased Property, and all title insurance policies,
title reports, surveys, certificates of occupancy, environmental reports and
audits, appraisals, other title documents and other documents relating to or
otherwise affecting the Owned Property, the Leased Property, or the operation of
the Business thereon or any other uses thereof.

 

(d)           Morex has delivered, or made available to THK and Morex Merger
Sub, true and correct copies of all leases and subleases listed in Schedules
4.10(a) and (b) and any and all ancillary documents pertaining thereto
(including, but not limited to, all amendments, consents for alterations and
documents recording variations and evidence of commencement dates and expiration
dates) (the “Leases”).  With respect to each Lease:

 


(1)           EACH LEASE IS THE LEGAL, VALID AND BINDING, OBLIGATION OF THE
PARTIES THERETO, ENFORCEABLE AGAINST EACH PARTY, EXCEPT AS ENFORCEMENT MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
RELATING TO OR AFFECTING CREDITOR RIGHTS GENERALLY OR BY GENERAL EQUITY
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN
EQUITY OR AT LAW).

 


(2)           NONE OF (A) THE EXECUTION AND DELIVERY BY MOREX AND THE MEMBERS OF
THIS AGREEMENT AND THE OTHER DOCUMENTS, (B) THE CONSUMMATION BY MOREX AND THE
MEMBERS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS, (C) THE PERFORMANCE BY MOREX AND THE MEMBERS OF THIS AGREEMENT AND
THE OTHER DOCUMENTS WILL (1) CONFLICT WITH OR VIOLATE THE TERMS OF ANY LEASE OR
(2) RESULT IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A DEFAULT (OR AN EVENT
WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR IMPAIR
MOREX RIGHTS OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR
GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY LEASE.

 


(3)           NEITHER MOREX NOR TO THE KNOWLEDGE OF MOREX, ANY OTHER PARTY TO
ANY LEASE, IS IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT, AND, TO THE
KNOWLEDGE OF MOREX, NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME
WOULD CONSTITUTE A BREACH OR DEFAULT OR PERMIT TERMINATION, MODIFICATION OR
ACCELERATION UNDER THE LEASE; AND

 

18

--------------------------------------------------------------------------------


 


(4)           THE RENTAL SET FORTH IN EACH LEASE IS THE ACTUAL RENTAL BEING
PAID, AND THERE ARE NO SEPARATE AGREEMENTS OR UNDERSTANDINGS REGARDING THE
AMOUNT OF RENT.

 

4.11         Personal Property.

 

(a)           Schedule 4.11 lists each item or distinct group of machinery,
equipment, tools, supplies, furniture, fixtures, vehicles, rolling stock and
other tangible personal property with a cost in excess of $5,000 used in the
Business and owned or leased by Morex (the “Tangible Personal Property”).


 

(b)           Morex has delivered or made available to THK and Morex Merger Sub
correct and complete copies of all leases for Tangible Personal Property and any
and all material ancillary documents pertaining thereto.  With respect to each
lease for Tangible Personal Property:


 


(1)           EACH LEASE, TOGETHER WITH ALL ANCILLARY DOCUMENTS DELIVERED
PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 4.11(B), IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE AGAINST EACH OF THE
PARTIES IN ACCORDANCE WITH THE TERMS THEREOF EXCEPT AS ENFORCEMENT MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITOR RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW);

 


(2)           NEITHER MOREX NOR TO THE KNOWLEDGE OF MOREX, ANY OTHER PARTY TO
ANY LEASE, IS IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT, AND NO EVENT HAS
OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME WOULD CONSTITUTE SUCH A BREACH OR
DEFAULT OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER, ANY LEASE;
AND

 


(3)           NONE OF (A) THE EXECUTION AND DELIVERY BY MOREX AND THE MEMBERS OF
THIS AGREEMENT AND THE OTHER DOCUMENTS, (B) THE CONSUMMATION BY MOREX AND THE
MEMBERS OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS, (C) THE PERFORMANCE BY MOREX OR THE MEMBERS OF THIS AGREEMENT AND THE
OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT WILL (1) CONFLICT WITH OR VIOLATE THE
TERMS OF ANY LEASE OR (2) RESULT IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A
DEFAULT (OR AN EVENT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR IMPAIR MOREX RIGHTS OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY
THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY LEASE.

 

(c)           All Tangible Personal Property is adequate and usable for the use
and purposes for which it is currently used, is in good operating condition, and
has been maintained and repaired in accordance with good business practice.


 

4.12         Approval of Managers.  The managers of Morex have, at a meeting
duly called and held at which all managers of Morex were present or by a
unanimous written consent:  (a) approved and declared advisable this Agreement;
(b) determined that the Merger and other transactions contemplated by this
Agreement are advisable, fair to and in the best interest of Morex and the
Members; (c) recommended to the Members of Morex (1) approval of the Merger and
the other transactions contemplated hereby, and (2) approval and adoption of
this Agreement; and (d) directed that this Agreement be submitted to the Members
of Morex for their

 

19

--------------------------------------------------------------------------------


 

approval and adoption.  The Members of Morex shall also have approved the Merger
and this Agreement.

 

4.13         Insurance.  Morex has furnished or made available to THK and Morex
Merger Sub, true and complete copies of all insurance policies and fidelity
bonds covering the assets, business, equipment, properties and operations of
Morex relating to the Business, a list of which (by type, carrier, policy
number, limits, premium and expiration date) is set forth in Schedule 4.13.  All
such insurance policies are in full force and effect and will remain in full
force and effect with respect to all events occurring prior to the Effective
Time.

 

4.14         Permits.  Schedule 4.14 lists all Permits used in or otherwise
required to conduct the Business.  Each of the Permits is valid and in full
force and effect.

 

4.15         Taxes.  Except as set forth in Schedule 4.15 hereto: (a) All Tax
Returns and reports in respect of Taxes required to be filed with respect to
Morex or the Business have been timely filed, (b) all Taxes required to be shown
on such returns and reports or otherwise due have been timely paid, (c) all such
returns and reports are true, correct and complete in all material respects, (d)
no adjustment relating to such returns has been proposed formally or informally
by any Governmental Authority and, to the Knowledge of Morex, no basis exists
for any such adjustment, (e) there are no pending or, to the Knowledge of Morex,
threatened actions or proceedings for the assessment or collection of Taxes
against Morex or insofar as either relates to the activities or income of Morex
or the Business or could result in Liability to Morex whether joint or several
any corporation that was includible in the filing of a return with Morex on a
consolidated or combined basis, (f) no consent under Section 341(f) of the Code
has been filed with respect to Morex, (g) there are no Tax Liens on any assets
of Morex or of the Business, (h) Morex has withheld and paid all Taxes required
to have been withheld and paid in connection with any amounts paid or owing to
any employee, independent contractor, creditor, member, or other third party,
and all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed, (i) Morex has not consented to extend the time in
which any Taxes may be assessed or collected by any taxing authority, (j) Morex
has not requested or been granted an extension of the time for filing any Tax
Return to a date later than the Closing Date, (k) there are no Liens for Taxes
(other than for current Taxes not yet due and payable) upon Morex’ assets, (l)
Morex will not be required (1) as a result of a change in method of accounting
for a taxable period ending on or prior to the Closing Date, to include any
adjustment under Section 481(c) of the Code (or any corresponding provision of
state, local or foreign law) in taxable income for any taxable period (or
portion thereof) beginning after the Closing Date or (2) as a result of any
“closing agreement,” as described in Section 7121 of the Code (or any
corresponding provision of state, local or foreign law), to include any item of
income or exclude any item of deduction from any taxable period (or portion
thereof) beginning after the Closing Date, (m) Morex is not a party to or bound
by any tax allocation or tax sharing agreement and does not have any current or
potential contractual obligation to indemnify any other Person with respect to
Taxes, (n) to the Knowledge of Morex, there is no basis for any assessment,
deficiency notice, 30-day letter or similar notice with respect to any Tax to be
issued to Morex with respect to any period on or before the Closing Date, (o)
Morex has not made any payments, and is or will not become obligated (under any
contract entered into on or before the Closing Date) to make any payments, that
will not be deductible under Section 280G of the Code (or any corresponding
provision of state, local or foreign law), (p) Morex has not been a United
States

 

20

--------------------------------------------------------------------------------


 

real property holding corporation within the meaning of Section 897(c)(2) of the
Code (or any corresponding provision of state, local or foreign law) during the
applicable period specified in Section 897(c)(1)(a)(ii) of the Code (or any
corresponding provision of state, local or foreign law), (q) no claim has ever
been made in writing by a taxing authority in a jurisdiction where Morex does
not file Tax Returns that Morex is or may be subject to Taxes assessed by such
jurisdiction, (r) Morex does not have any physical presence in any foreign
country, as defined in the relevant tax treaty between the United States of
America and such foreign country, (s) true, correct and complete copies of all
income and sales Tax Returns filed by or with respect to Morex for the past two
(2) years have been furnished or made available to THK, and (t) Morex will not
be subject to any Taxes pursuant to Section 1374 or Section 1375 of the Code (or
any corresponding provision of state, local or foreign law) with respect to the
transactions contemplated by this Agreement.

 

4.16         Labor Matters.


 


(A)           THE NAME, PLACE OF EMPLOYMENT, THE CURRENT ANNUAL SALARY RATES,
BONUSES, DEFERRED OR CONTINGENT COMPENSATION, PENSION, ACCRUED VACATION, “GOLDEN
PARACHUTE” AND OTHER LIKE BENEFITS PAID OR PAYABLE (IN CASH OR OTHERWISE) IN
2004 AND 2005, THE DATE OF EMPLOYMENT AND A DESCRIPTION OF POSITION AND JOB
FUNCTION OF EACH CURRENT SALARIED EMPLOYEE, OFFICER, DIRECTOR, CONSULTANT OR
AGENT OF MOREX IS ACCURATELY STATED IN THAT CERTAIN LETTER DATED THE DATE OF
THIS AGREEMENT FROM LE TO GERARD M. JACOBS, THE CHIEF EXECUTIVE OFFICER OF THK
(THE “EMPLOYEE SALARIES LETTER”).


 


(B)           NO EMPLOYMENT, CONSULTING, SEVERANCE PAY, CONTINUATION PAY,
TERMINATION OR INDEMNIFICATION AGREEMENTS OR OTHER SIMILAR AGREEMENTS OF ANY
NATURE (WHETHER IN WRITING OR ORAL) EXIST BETWEEN MOREX AND ANY CURRENT OR
FORMER STOCKHOLDER, OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT.


 


(C)           MOREX IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR
OTHER LABOR UNION CONTRACT APPLICABLE TO PERSONS EMPLOYED BY MOREX AND


 


(1)           THERE ARE NO CONTROVERSIES, STRIKES, SLOWDOWNS OR WORK
STOPPAGES PENDING OR, TO THE KNOWLEDGE OF MOREX, THREATENED BY ANY EMPLOYEE
AGAINST MOREX;

 


(2)           THERE ARE NO UNFAIR LABOR PRACTICE COMPLAINTS PENDING AGAINST
MOREX BEFORE THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER GOVERNMENTAL
AUTHORITY OR INVOLVING ANY CURRENT OR FORMER EMPLOYEE OF MOREX;

 


(3)           MOREX HAS COMPLIED WITH ALL APPLICABLE LAWS RELATING TO THE
EMPLOYMENT OF LABOR, INCLUDING THOSE RELATED TO WAGES, HOURS, COLLECTIVE
BARGAINING AND THE PAYMENT AND WITHHOLDING OF TAXES AND OTHER SUMS AS REQUIRED
BY ANY GOVERNMENTAL AUTHORITY AND HAVE WITHHELD AND PAID TO ANY APPROPRIATE
GOVERNMENTAL AUTHORITY, OR ARE HOLDING FOR PAYMENT NOT YET DUE TO SUCH
GOVERNMENTAL AUTHORITY, ALL AMOUNTS REQUIRED TO BE WITHHELD FROM EMPLOYEES OF
MOREX AND ARE NOT LIABLE FOR ANY ARREARS OF WAGES, TAXES, PENALTIES OR OTHER
SUMS FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING;

 


(4)           MOREX HAS PAID IN FULL TO ALL ITS EMPLOYEES, OR ADEQUATELY ACCRUED
FOR IN ACCORDANCE WITH GAAP, ALL WAGES, SALARIES, COMMISSIONS, BONUSES, BENEFITS
AND OTHER

 

21

--------------------------------------------------------------------------------


 


COMPENSATION DUE TO OR ON BEHALF OF ITS EMPLOYEES PROVIDED HOWEVER THAT MOREX’
EMPLOYEES HAVE UNTIL THE END OF A CALENDAR YEAR TO USE ACCRUED VACATION;

 


(5)           THERE IS NO CLAIM WITH RESPECT TO PAYMENT OF WAGES, SALARY OR
OVERTIME PAY THAT HAS BEEN ASSERTED OR IS NOW PENDING OR THREATENED BEFORE ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY PERSONS CURRENTLY OR FORMERLY
EMPLOYED BY MOREX;

 


(6)           THERE IS NO CHARGE OR PROCEEDINGS WITH RESPECT TO A VIOLATION OF
ANY OCCUPATIONAL SAFETY OR HEALTH STANDARDS THAT HAS BEEN ASSERTED OR IS NOW
PENDING OR THREATENED WITH RESPECT TO MOREX; AND

 


(7)           THERE IS NO CHARGE OF DISCRIMINATION IN EMPLOYMENT OR EMPLOYMENT
PRACTICES, FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AGE, GENDER, RACE,
RELIGION OR OTHER LEGALLY PROTECTED CATEGORY, WHICH HAS BEEN ASSERTED AND NOT
SETTLED OR IS NOW PENDING OR THREATENED BEFORE THE UNITED STATES EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, OR ANY OTHER GOVERNMENTAL AUTHORITY IN ANY
JURISDICTION IN WHICH MOREX HAS EMPLOYED OR CURRENTLY EMPLOYS ANY PERSON.

 

4.17         Employees and Related Agreements; ERISA.


 


(A)           SCHEDULE 4.17 CONTAINS A TRUE AND COMPLETE LIST OF EACH EMPLOYEE
PLAN AND EACH EMPLOYEE AGREEMENT OF MOREX.  MOREX HAS NO PLAN OR COMMITMENT,
WHETHER LEGALLY BINDING OR NOT, TO ESTABLISH ANY NEW EMPLOYEE PLAN, TO ENTER
INTO ANY EMPLOYEE AGREEMENT OR TO MODIFY OR TO TERMINATE ANY EMPLOYEE PLAN OR
EMPLOYEE AGREEMENT (EXCEPT TO THE EXTENT REQUIRED BY LAW AS PREVIOUSLY DISCLOSED
TO THK, OR AS REQUIRED BY THIS AGREEMENT), OR HAS ANY INTENTION TO DO ANY OF THE
FOREGOING BEEN COMMUNICATED TO EMPLOYEES.


 


(B)           MOREX HAS PROVIDED TO THK (1) CURRENT, TRUE AND COMPLETE COPIES OF
EACH EMPLOYEE PLAN AND EACH EMPLOYEE AGREEMENT, INCLUDING ALL AMENDMENTS
THERETO, AND TRUST OR FUNDING AGREEMENTS WITH RESPECT THERETO, (2) THE TWO MOST
RECENT ANNUAL ACTUARIAL VALUATIONS, IF ANY, PREPARED FOR EACH EMPLOYEE PLAN,
(3) THE TWO MOST RECENT ANNUAL REPORTS (SERIES 5500 AND ALL SCHEDULES THERETO),
IF ANY, REQUIRED UNDER ERISA IN CONNECTION WITH EACH EMPLOYEE PLAN OR RELATED
TRUST, (4) A STATEMENT OF ALTERNATIVE FORM OF COMPLIANCE PURSUANT TO DEPARTMENT
OF LABOR REGULATION §2520.104-23, IF ANY, FILED FOR EACH EMPLOYEE PLAN WHICH IS
AN “EMPLOYEE PENSION BENEFIT PLAN” AS DEFINED IN SECTION 3(2) OF ERISA FOR A
SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, (5) THE MOST RECENT
DETERMINATION LETTER RECEIVED FROM THE IRS, IF ANY, FOR EACH EMPLOYEE PLAN AND
RELATED TRUST WHICH IS INTENDED TO SATISFY THE REQUIREMENTS OF SECTION 401(A) OF
THE CODE, (6) IF THE EMPLOYEE PLAN IS FUNDED, THE MOST RECENT ANNUAL AND
PERIODIC ACCOUNTING OF EMPLOYEE PLAN ASSETS, AND (7) THE MOST RECENT SUMMARY
PLAN DESCRIPTION TOGETHER WITH THE MOST RECENT SUMMARY OF MATERIAL
MODIFICATIONS, IF ANY, REQUIRED UNDER ERISA WITH RESPECT TO EACH EMPLOYEE PLAN.


 


(C)           EXCEPT TO THE EXTENT ANY ACTION DOES NOT HAVE A MATERIAL ADVERSE
EFFECT ON MOREX (1) MOREX HAS PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS
REQUIRED TO BE PERFORMED BY IT UNDER EACH EMPLOYEE PLAN AND EMPLOYEE AGREEMENT
AND IS NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY EMPLOYEE PLAN OR EMPLOYEE
AGREEMENT, (2) EACH EMPLOYEE PLAN HAS BEEN ESTABLISHED AND MAINTAINED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND IN

 

22

--------------------------------------------------------------------------------


 


COMPLIANCE WITH ALL REQUIREMENTS OF LAWS, (3) EACH EMPLOYEE PLAN INTENDED TO
QUALIFY UNDER SECTION 401 OF THE CODE IS SO QUALIFIED AND A DETERMINATION LETTER
HAS BEEN ISSUED BY THE IRS TO THE EFFECT THAT EACH EMPLOYEE PLAN IS SO QUALIFIED
AND THAT EACH TRUST FORMING A PART OF ANY EMPLOYEE PLAN IS EXEMPT FROM TAX
PURSUANT TO SECTION 501(A) OF THE CODE AND, TO THE KNOWLEDGE OF MOREX, NO
CIRCUMSTANCES, EXIST WHICH COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THIS
QUALIFICATION OR EXEMPTION, (4) NO “PROHIBITED TRANSACTION,” WITHIN THE MEANING
OF SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA, HAS OCCURRED WITH RESPECT
TO ANY EMPLOYEE PLAN, (5) THERE ARE NO ACTIONS, PROCEEDINGS, ARBITRATIONS, SUITS
OR CLAIMS PENDING OR, TO THE KNOWLEDGE OF MOREX, THREATENED OR ANTICIPATED
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS), WITH RESPECT TO ANY EMPLOYEE PLAN OR
EMPLOYEE AGREEMENT, (6) NO EVENT OR TRANSACTION HAS OCCURRED WITH RESPECT TO ANY
EMPLOYEE PLAN THAT WOULD RESULT IN THE IMPOSITION OF ANY TAX UNDER CHAPTER 43 OF
SUBTITLE D OF THE CODE, (7) NO EMPLOYEE PLAN IS UNDER AUDIT OR INVESTIGATION BY
THE IRS, THE DEPARTMENT OF LABOR OR OTHER GOVERNMENTAL AUTHORITY AND, TO THE
KNOWLEDGE OF MOREX, NO AUDIT OR INVESTIGATION IS PENDING OR THREATENED, (8) NO
LIABILITY UNDER ANY EMPLOYEE PLAN HAS BEEN FUNDED OR HAS ANY OBLIGATION BEEN
SATISFIED WITH THE PURCHASE OF A CONTRACT FROM AN INSURANCE COMPANY AS TO WHICH
MOREX HAS RECEIVED NOTICE THAT INSURANCE COMPANY IS INSOLVENT OR IS IN
REHABILITATION OR ANY SIMILAR PROCEEDING, (9) MOREX HAS TIMELY DEPOSITED AND
TRANSMITTED, OR ACCRUED, ALL AMOUNTS WITHHELD FROM EMPLOYEES FOR CONTRIBUTIONS
OR PREMIUM PAYMENTS FOR EACH EMPLOYEE PLAN INTO THE APPROPRIATE TRUSTS OR
ACCOUNTS, AND (10) EACH EMPLOYEE PLAN THAT ALLOWS LOANS TO PLAN PARTICIPANTS HAS
BEEN OPERATED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE PLAN’S WRITTEN
LOAN POLICY; IN ADDITION, ALL OUTSTANDING LOANS FROM ALL EMPLOYEE PLANS ARE
CURRENT AS OF THE CLOSING DATE, AND THERE ARE NO LOANS IN DEFAULT.


 


(D)           MOREX IS NOT THE SPONSOR, AND DOES NOT MAINTAIN, CONTRIBUTE TO, OR
HAVE ANY LIABILITY IN RESPECT OF, AND HAS NEVER SPONSORED, MAINTAINED,
CONTRIBUTED TO, OR HAD ANY LIABILITY IN RESPECT OF, OR BEEN REQUIRED TO
CONTRIBUTE TO, AN “EMPLOYEE PENSION BENEFIT PLAN” WITHIN THE MEANING OF
SECTION 3(2) OF ERISA THAT IS SUBJECT TO TITLE IV OF ERISA, OR A “MULTIPLE
EMPLOYER PLAN” (WITHIN THE MEANING OF SECTION 413 OF THE CODE).


 


(E)           MOREX (1) DOES NOT MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE PLAN
THAT PROVIDES, OR HAS ANY LIABILITY TO PROVIDE, LIFE INSURANCE, MEDICAL,
SEVERANCE OR OTHER EMPLOYEE WELFARE BENEFITS TO ANY EMPLOYEE UPON HIS OR HER
RETIREMENT OR TERMINATION OF EMPLOYMENT, EXCEPT AS MAY BE REQUIRED BY
SECTION 4980B OF THE CODE OR OTHERWISE AT THE EXPENSE OF THE EMPLOYEE, AND
(2) DOES NOT HAVE ANY OBLIGATION OR AGREEMENT (WHETHER IN ORAL OR WRITTEN FORM)
TO ANY EMPLOYEE (EITHER INDIVIDUALLY OR TO EMPLOYEES AS A GROUP) THAT SUCH
EMPLOYEE(S) WOULD BE PROVIDED WITH LIFE INSURANCE, MEDICAL, SEVERANCE OR OTHER
EMPLOYEE WELFARE BENEFITS UPON THEIR RETIREMENT OR TERMINATION OF EMPLOYMENT,
EXCEPT TO THE EXTENT REQUIRED BY SECTION 4980B OF THE CODE OR OTHERWISE AT THE
EXPENSE OF THE EMPLOYEE.


 


(F)            THE EXECUTION OF, AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONSTITUTE AN EVENT UNDER ANY EMPLOYEE
PLAN OR EMPLOYEE AGREEMENT THAT WILL RESULT IN ANY PAYMENT (WHETHER OF SEVERANCE
PAY OR OTHERWISE), ACCELERATION, FORGIVENESS OF INDEBTEDNESS, VESTING,
DISTRIBUTION, INCREASE IN BENEFITS OR OBLIGATION TO FUND BENEFITS WITH RESPECT
TO ANY EMPLOYEE.


 


(G)           NO EMPLOYEE PLAN OR EMPLOYEE AGREEMENT IS FUNDED BY A TRUST
DESCRIBED IN SECTION 501(C)(9) OF THE CODE.

 

23

--------------------------------------------------------------------------------


 


(H)           MOREX IS NOT (1) A MEMBER OF A “CONTROLLED GROUP OF CORPORATIONS,”
OR AN “AFFILIATED SERVICE GROUP” WITHIN THE MEANINGS OF SECTIONS 414(B) OR (M)
OF THE CODE, (2) REQUIRED TO BE AGGREGATED WITH ANY PERSON UNDER SECTION 414(O)
OF THE CODE; OR (3) UNDER “COMMON CONTROL,” WITH ANY PERSON WITHIN THE MEANING
OF SECTION 4001(A)(14) OF ERISA OR SECTION 414(C) OF THE CODE.


 


(I)            MOREX HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE HIPAA MEDICAL PRIVACY REGULATIONS WITH RESPECT TO EACH EMPLOYEE PLAN THAT
IS SUBJECT TO SUCH REQUIREMENTS AND WITH RESPECT TO MOREX’ STATUS AS A “COVERED
ENTITY” AS DEFINED THEREIN.


 

4.18         Environmental and Health/Safety Matters.

 


(A)           TO THE KNOWLEDGE OF MOREX, IT IS AND HAS AT ALL TIMES BEEN IN
MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS APPLICABLE TO ASSETS USED IN THE
BUSINESS (“BUSINESS ASSETS”), AND THE BUSINESS AND MOREX IS NOT CURRENTLY LIABLE
FOR ANY PENALTIES, FINES OR FORFEITURES FOR FAILURE TO COMPLY WITH ENVIRONMENTAL
LAWS.


 


(B)           MOREX HAS OBTAINED, OR CAUSED TO BE OBTAINED (EXCEPT WHERE SUCH
FAILURE TO OBTAIN HAS NOT RESULTED IN A MATERIAL ADVERSE EFFECT), AND, TO THE
KNOWLEDGE OF MOREX, IS IN MATERIAL COMPLIANCE WITH, ALL APPLICABLE AND MATERIAL
PERMITS REQUIRED BY ENVIRONMENTAL LAWS AND NECESSARY FOR THE OPERATION OF THE
BUSINESS.  COPIES OF SUCH PERMITS HAVE BEEN PROVIDED TO THK.  THERE ARE NO
ADMINISTRATIVE OR JUDICIAL INVESTIGATIONS, NOTICES, CLAIMS OR OTHER PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF MOREX, THREATENED BY ANY GOVERNMENTAL AUTHORITY
OR THIRD PARTIES AGAINST MOREX OR ANY OF THE BUSINESS ASSETS WHICH QUESTION THE
VALIDITY OR ENTITLEMENT OF MOREX TO ANY PERMIT WHEREIN AN UNFAVORABLE DECISION,
RULING OR FINDING COULD HAVE A MATERIAL ADVERSE EFFECT ON MOREX.


 


(C)           MOREX HAS NEITHER RECEIVED NOR DOES IT HAVE KNOWLEDGE OF ANY NON
COMPLIANCE ORDER, WARNING LETTER, INVESTIGATION, NOTICE OF VIOLATION, CLAIM,
SUIT, ACTION, JUDGMENT, OR ADMINISTRATIVE OR JUDICIAL PROCEEDING PENDING OR
THREATENED AGAINST OR INVOLVING MOREX, ISSUED BY ANY GOVERNMENTAL AUTHORITY OR
THIRD PARTY WITH RESPECT TO ANY ENVIRONMENTAL LAWS, WHICH HAS NOT BEEN RESOLVED
TO THE SATISFACTION OF THE ISSUING GOVERNMENTAL AUTHORITY OR THIRD PARTY AND
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON MOREX.


 


(D)           TO THE KNOWLEDGE OF MOREX, IT HAS NOT GENERATED, MANUFACTURED,
USED, RECYCLED, TRANSPORTED, TRANSFERRED, STORED, HANDLED, TREATED, DISCHARGED,
RELEASED OR DISPOSED OF, NOR HAS IT ALLOWED OR ARRANGED FOR ANY THIRD PARTIES TO
GENERATE, MANUFACTURE, USE, RECYCLE TRANSPORT, TRANSFER, STORE, HANDLE, TREAT,
DISCHARGE, RELEASE OR DISPOSE OF, HAZARDOUS SUBSTANCES OR OTHER WASTE (WHICH,
FOR PURPOSES OF THIS SECTION 4.18(D) ONLY, WASTE SHALL INCLUDE WHITE GOODS AND
RECYCLABLE MATERIALS) TO OR AT ANY LOCATION, INCLUDING PROPERTY CURRENTLY OR
PREVIOUSLY OWNED BY IT, OTHER THAN A SITE LAWFULLY ALLOWED OR PERMITTED BY THE
ENVIRONMENTAL LAWS OR OTHER APPLICABLE REQUIREMENTS OF LAWS TO RECEIVE SUCH
HAZARDOUS SUBSTANCES OR OTHER WASTE FOR SUCH PURPOSES, NOR HAS IT PERFORMED,
ARRANGED FOR OR ALLOWED BY ANY METHOD OR PROCEDURE SUCH GENERATION, MANUFACTURE,
USE, RECYCLING, TRANSPORTATION, TRANSFER, STORAGE, TREATMENT, SPILLAGE, LEAKAGE,
DUMPING, DISCHARGE, RELEASE OR DISPOSAL IN MATERIAL CONTRAVENTION OF ANY
ENVIRONMENTAL LAWS, EXCEPT SUCH AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
MOREX.

 

24

--------------------------------------------------------------------------------


 


(E)           TO THE KNOWLEDGE OF MOREX, IT NEITHER CAUSED, NOR ALLOWED TO BE
CAUSED OR PERMITTED, EITHER BY ACTION OR INACTION, A RELEASE OR DISCHARGE, OR
THREATENED RELEASE OR DISCHARGE, OF ANY MATERIAL QUANTITY OF HAZARDOUS SUBSTANCE
ON, INTO OR BENEATH THE SURFACE OF ANY PARCEL OWNED OR LEASED BY MOREX OR TO ANY
PROPERTIES ADJACENT THERETO WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON
MOREX.  TO THE KNOWLEDGE OF MOREX, THERE HAS NEITHER OCCURRED, NOR IS THERE
PRESENTLY OCCURRING, A RELEASE OR DISCHARGE, OR THREATENED RELEASE OR DISCHARGE,
OF ANY MATERIAL QUANTITY OF HAZARDOUS SUBSTANCES ON, INTO OR BENEATH THE SURFACE
OF ANY PARCEL OWNED OR LEASED BY MOREX OR TO ANY PROPERTIES ADJACENT THERETO
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON MOREX.


 


(F)            TO THE KNOWLEDGE OF MOREX, IT HAS NEITHER GENERATED, HANDLED,
MANUFACTURED, TREATED, STORED, USED, RECYCLED, SHIPPED, TRANSPORTED,
TRANSFERRED, OR DISPOSED OF, NOR HAS IT ALLOWED OR ARRANGED, BY CONTRACT,
AGREEMENT OR OTHERWISE, FOR ANY THIRD PARTIES TO GENERATE, HANDLE, MANUFACTURE,
TREAT, STORE, USE, RECYCLE, SHIP, TRANSPORT, TRANSFER OR DISPOSE OF, ANY
HAZARDOUS SUBSTANCES OR OTHER WASTE TO OR AT A SITE WHICH, PURSUANT TO
ENVIRONMENTAL LAWS OR ANY SIMILAR STATE LAW HAS BEEN PLACED OR BEEN PROPOSED FOR
PLACEMENT ON THE NATIONAL PRIORITIES LIST OR ITS STATE EQUIVALENT.  NEITHER
MOREX NOR ANY MEMBERS HAS RECEIVED WRITTEN NOTICE, AND NEITHER MOREX NOR ANY
MEMBER HAS KNOWLEDGE OF ANY FACTS WHICH COULD GIVE RISE TO ANY NOTICE, THAT
MOREX IS A POTENTIALLY RESPONSIBLE PARTY FOR A FEDERAL OR STATE ENVIRONMENTAL
CLEANUP SITE OR FOR CORRECTIVE ACTION UNDER ENVIRONMENTAL LAWS.  MOREX HAS NOT
SUBMITTED NOR WAS REQUIRED TO SUBMIT ANY NOTICE PURSUANT TO SECTION 103(C) OF
CERCLA WITH RESPECT TO ANY PARCEL OWNED OR LEASED BY MOREX.  MOREX HAS NOT
RECEIVED ANY WRITTEN REQUEST FOR INFORMATION IN CONNECTION WITH ANY FEDERAL OR
STATE ENVIRONMENTAL CLEANUP SITE, OR IN CONNECTION WITH ANY OF REAL PROPERTY OR
PREMISES WHERE MOREX HAS TRANSPORTED, TRANSFERRED OR DISPOSED OF HAZARDOUS
MATERIALS OR OTHER WASTES.  MOREX HAS NEITHER BEEN REQUIRED, NOR HAS IT
UNDERTAKEN, ANY RESPONSE OR REMEDIAL ACTIONS OR CLEAN UP ACTIONS OF ANY KIND AT
THE REQUEST OF ANY GOVERNMENTAL AUTHORITIES OR AT THE REQUEST OF ANY OTHER THIRD
PARTY.  TO THE KNOWLEDGE OF MOREX IT HAS NO MATERIAL LIABILITY UNDER ANY
ENVIRONMENTAL LAWS FOR PERSONAL INJURY, PROPERTY DAMAGE, NATURAL RESOURCE
DAMAGE, OR CLEAN UP OBLIGATIONS.


 


(G)           TO THE KNOWLEDGE OF MOREX, THERE ARE NO ABOVEGROUND STORAGE TANKS
OR UNDERGROUND STORAGE TANKS ON ANY PARCEL OWNED OR LEASED BY MOREX.  FOR
PURPOSES OF THIS AGREEMENT, THE TERMS “ABOVEGROUND STORAGE TANKS” AND
“UNDERGROUND STORAGE TANKS” SHALL HAVE THE MEANINGS GIVEN THEM IN SECTION 6901
ET SEQ., AS AMENDED, OF RCRA, OR ANY APPLICABLE STATE OR LOCAL STATUTE, LAW,
ORDINANCE, CODE, RULE, REGULATION, ORDER RULING, OR DECREE GOVERNING ABOVEGROUND
STORAGE TANKS OR UNDERGROUND STORAGE TANKS.


 


(H)           SCHEDULE 4.18(H) IS A TRUE AND COMPLETE SCHEDULE OF (1) ALL
MATERIAL ENVIRONMENTAL AUDITS, ASSESSMENTS, INVESTIGATIONS OR OCCUPATIONAL
HEALTH STUDIES, OF WHICH MOREX HAS KNOWLEDGE, UNDERTAKEN BY, OR ON BEHALF OF,
MOREX, RELATING TO OR AFFECTING MOREX OR ANY OF THE REAL PROPERTIES, AND (2) ALL
MATERIAL CITATIONS ISSUED UNDER OSHA, OR SIMILAR STATE OR LOCAL STATUTES, LAWS,
ORDINANCES, CODES, RULES, REGULATIONS, ORDERS, RULINGS, OR DECREES, RELATING TO
OR AFFECTING MOREX OR ANY OF THE REAL PROPERTIES.


 


(I)            SCHEDULE 4.18(I) CONTAINS A LIST OF THE BUSINESS ASSETS WHICH
HAVE BEEN CONFIRMED TO CONTAIN PCBS OR “ASBESTOS” OR “ASBESTOS CONTAINING
MATERIAL” (AS SUCH TERMS ARE IDENTIFIED UNDER THE ENVIRONMENTAL LAWS). MOREX HAS
OPERATED AND CONTINUES TO OPERATE IN


 

25

--------------------------------------------------------------------------------


 


MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS GOVERNING THE HANDLING, USE AND
EXPOSURE TO AND DISPOSAL OF PCBS OR ASBESTOS OR ASBESTOS CONTAINING MATERIALS,
EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
MOREX THERE ARE NO CLAIMS, ACTIONS, SUITS, GOVERNMENTAL INVESTIGATIONS OR
PROCEEDINGS BROUGHT BY ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY PENDING, OR, TO
THE KNOWLEDGE OF MOREX, THREATENED AGAINST OR DIRECTLY AFFECTING MOREX, THE
BUSINESS ASSETS OR THE BUSINESS RELATING TO THE USE, HANDLING OR EXPOSURE TO AND
DISPOSAL OF PCBS OR ASBESTOS OR ASBESTOS CONTAINING MATERIALS IN CONNECTION WITH
THEIR ASSETS AND OPERATIONS.


 


(J)            SCHEDULE 4.18(J) IS A TRUE AND COMPLETE SCHEDULE OF THE
OPERATIONS AND ACTIVITIES, AND LOCATIONS THEREOF, WHICH HAVE BEEN CONDUCTED AND
ARE BEING CONDUCTED BY MOREX ON ANY OF THE REAL PROPERTIES WHICH HAVE INVOLVED
THE GENERATION, ACCUMULATION, STORAGE, TREATMENT, TRANSPORTATION, LABELING,
HANDLING, MANUFACTURING, USE, RECYCLING, SPILLING, LEAKING, DUMPING,
DISCHARGING, RELEASE OR DISPOSAL OF ANY MATERIAL QUANTITIES OF HAZARDOUS
SUBSTANCES.


 


4.19         CERTAIN INTERESTS.


 

(a)           No officer, director or stockholder of Morex, and no relative or
spouse (or relative of such spouse) who resides with, or is a dependent of, any
such officer or director:

 

(1)           EXCEPT AS SET FORTH ON SCHEDULE 4.19(A), HAS ANY DIRECT OR
INDIRECT FINANCIAL INTEREST IN ANY COMPETITOR, SUPPLIER OR CUSTOMER OF MOREX,
PROVIDED, HOWEVER, THAT THE OWNERSHIP OF SECURITIES REPRESENTING NO MORE THAN 3%
OF THE OUTSTANDING VOTING POWER OF ANY COMPETITOR, SUPPLIER OR CUSTOMER, AND
WHICH ARE ALSO LISTED ON ANY NATIONAL SECURITIES EXCHANGE OR TRADED ACTIVELY IN
THE NATIONAL OVER-THE-COUNTER MARKET, SHALL NOT BE DEEMED TO BE A “FINANCIAL
INTEREST” SO LONG AS THE PERSON OWNING THE SECURITIES HAS NO OTHER CONNECTION OR
RELATIONSHIP WITH THE COMPETITOR, SUPPLIER OR CUSTOMER;

 

(2)           OWNS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, OR HAS ANY
OTHER INTEREST IN ANY TANGIBLE OR INTANGIBLE PROPERTY WHICH MOREX USES OR HAS
USED IN THE CONDUCT OF THE BUSINESS OR OTHERWISE; OR

 

(3)           HAS OUTSTANDING ANY INDEBTEDNESS TO MOREX.

 


(B)           MOREX HAS NO INDEBTEDNESS, LIABILITIES, OR ANY OTHER OBLIGATION OF
ANY NATURE WHATSOEVER TO, ANY OFFICER, DIRECTOR OR STOCKHOLDER OF MOREX OR TO
ANY RELATIVE OR SPOUSE (OR RELATIVE OF SUCH SPOUSE) WHO RESIDES WITH, OR IS A
DEPENDENT OF, ANY SUCH OFFICER, DIRECTOR OR STOCKHOLDER.


 


4.20         LITIGATION.   THERE ARE NO ACTIONS PENDING, OR TO THE KNOWLEDGE OF
MOREX, THREATENED, AGAINST, RELATING TO OR AFFECTING MOREX OR THE BUSINESS
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ANY ARBITRATOR OR MEDIATOR. NEITHER
MOREX NOR THE MEMBERS ARE SUBJECT TO ANY ORDER, INCLUDING BUT NOT LIMITED TO ANY
ORDER WHICH PROHIBITS OR RESTRICTS THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RESTRICTS IN ANY WAY THE OWNERSHIP OR OPERATIONS OF MOREX
OR THE BUSINESS.


 


4.21         INTELLECTUAL PROPERTY.   EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON MOREX (1) MOREX OWNS, OR IS
LICENSED TO USE (IN EACH CASE, FREE AND

 

26

--------------------------------------------------------------------------------



 


CLEAR OF ANY LIENS), ALL INTELLECTUAL PROPERTY USED IN OR NECESSARY FOR THE
CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED, (2) TO THE KNOWLEDGE OF MOREX,
THE USE OF ANY INTELLECTUAL PROPERTY BY MOREX DOES NOT INFRINGE ON OR OTHERWISE
VIOLATE THE RIGHTS OF ANY PERSON, (3) THE USE OF THE INTELLECTUAL PROPERTY IS IN
ACCORDANCE WITH APPLICABLE LICENSES PURSUANT TO WHICH MOREX ACQUIRED THE RIGHT
TO USE ANY INTELLECTUAL PROPERTY, AND (4) TO THE KNOWLEDGE OF MOREX, NO PERSON
IS CHALLENGING, INFRINGING ON OR OTHERWISE VIOLATING ANY RIGHT OF MOREX WITH
RESPECT TO ANY INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO MOREX.  AS OF THE
DATE OF THIS AGREEMENT, EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT ON MOREX, NEITHER MOREX NOR ANY OF THE MEMBERS
HAS KNOWLEDGE OF ANY PENDING CLAIM, ORDER OR PROCEEDING WITH RESPECT TO ANY
INTELLECTUAL PROPERTY USED BY MOREX AND NO INTELLECTUAL PROPERTY OWNED OR
LICENSED BY MOREX IS BEING USED OR ENFORCED IN A MANNER THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN THE ABANDONMENT, CANCELLATION OR UNENFORCEABILITY OF THE
INTELLECTUAL PROPERTY. SCHEDULE 4.21 SETS FORTH A TRUE AND COMPLETE LIST OF ALL
DOMAIN NAMES OWNED BY MOREX OR ANY MEMBER.


 


4.22         INVENTORIES.   THE INVENTORY OF MOREX AS REFLECTED IN THE COMPANY
FINANCIALS ARE IN PROPER WORKING ORDER AND OF MERCHANTABLE QUALITY, WHICH CAN BE
SOLD IN THE ORDINARY COURSE OF THE BUSINESS IN A FASHION CONSISTENT WITH THE
HISTORICAL SALES RESULTS, EFFICIENCIES, TERMS, CONDITIONS, PRICING, AND
INVENTORY TURNOVER PATTERNS OF THE BUSINESS.  MOREX HAS PREVIOUSLY DELIVERED AN
ACCURATE, CORRECT AND COMPLETE INVENTORY OF A LIST OF NAMES BY E-MAIL TO MOREX’S
COUNSEL.


 


4.23         RECEIVABLES.   THE RECEIVABLES OF MOREX AS REFLECTED IN THE COMPANY
FINANCIALS, CONSIST SOLELY OF BONA FIDE ACCOUNTS RECEIVABLE GENERATED BY THE
BUSINESS IN THE ORDINARY COURSE, WHICH CAN BE COLLECTED IN THE ORDINARY COURSE
OF THE BUSINESS IN A FASHION CONSISTENT WITH THE HISTORICAL COLLECTION RESULTS,
EFFICIENCIES, POLICIES, PROCEDURES AND PATTERNS OF THE BUSINESS.  THE
RECEIVABLES AS REFLECTED IN THE COMPANY FINANCIALS FOR THE PERIOD ENDED JUNE 30,
2005 EXCEED THE LIABILITIES REFLECTED ON SUCH COMPANY FINANCIALS BY AT LEAST
$1.00; PROVIDED THAT ON THE CLOSING DATE, MOREX SHALL NOT HAVE ANY LIABILITY FOR
AMOUNTS OWING ANY ADVISOR OR AGENT RETAINED BY MOREX OR THE MEMBERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.24         RESIDENCY; INVESTMENT SOPHISTICATION; BACKGROUNDS.   EACH MEMBER
(A) IS A RESIDENT OF NEW YORK OR CONNECTICUT, (B) IS AN “ACCREDITED INVESTOR” AS
DEFINED IN SECTION 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT AND
CAPABLE OF EVALUATING THE POTENTIAL RISKS OF AN INVESTMENT IN THK COMMON STOCK,
(C) HAS RECEIVED, READ AND UNDERSTANDS THE PUBLIC FILINGS OF THK WITH THE SEC,
INCLUDING BUT NOT LIMITED TO THK’S ANNUAL REPORT ON FORM 10-KSB FOR THE YEAR
ENDED DECEMBER 31, 2004, INCLUDING THE FINANCIAL STATEMENTS AND “RISK FACTORS”
CONTAINED THEREIN, (D) HAS BEEN AFFORDED A FULL OPPORTUNITY TO CONDUCT SUCH
ADDITIONAL “DUE DILIGENCE” INVESTIGATION OF THK, ITS SUBSIDIARIES AND MOREX
MERGER SUB, INCLUDING THEIR RESPECTIVE BUSINESSES, MANAGEMENT, BALANCE SHEETS,
FINANCIAL RESULTS, PROSPECTS AND RISK FACTORS AS THE MEMBERS HAVE DEEMED
APPROPRIATE, (E) HAS RETAINED AND HAS BEEN ADVISED BY HIS OWN COMPETENT LAWYERS
AND ACCOUNTANTS IN REGARD TO THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN, AND (F) HAS NEVER BEEN
CHARGED, INDICTED OR CONVICTED OF ANY CRIMINAL OFFENSE, EXCEPTING ONLY MINOR
TRAFFIC VIOLATIONS.


 


4.25         BROKERS.   EXCEPT AS SET FORTH ON SCHEDULE 4.25, NEITHER MOREX NOR
THE MEMBERS HAVE EMPLOYED ANY FINANCIAL ADVISOR, BROKER, FINDER, CONSULTANT OR
ADVISOR, AND NEITHER MOREX

 

27

--------------------------------------------------------------------------------


 

nor the Members have incurred nor will incur any broker’s, finder’s, investment
banking, consultant, advisory or similar fees, commissions or expenses in
connection with the transactions contemplated by this Agreement.


 


4.26         CASH ON HAND/BANKS AND BROKERAGE ACCOUNTS.   ON THE CLOSING DATE,
THE CASH ON DEPOSIT IN UNRESTRICTED ACCOUNTS MAINTAINED BY MOREX EQUALS AT LEAST
$150,000. SCHEDULE 4.26 SETS FORTH (1) A TRUE AND COMPLETE LIST OF THE NAMES AND
LOCATIONS OF ALL BANKS, TRUST COMPANIES, SECURITIES BROKERS AND OTHER FINANCIAL
INSTITUTIONS AT WHICH MOREX HAS AN ACCOUNT OR SAFETY DEPOSIT BOX OR MAINTAINS A
BANKING, CUSTODIAL, TRADING OR OTHER SIMILAR RELATIONSHIP, (2) A TRUE AND
COMPLETE LIST AND DESCRIPTION OF EACH ACCOUNT, SAFETY DEPOSIT BOX AND
RELATIONSHIP, INDICATING IN EACH CASE THE ACCOUNT NUMBER, THE NAMES OF THE
RESPECTIVE OFFICERS, EMPLOYEES, AGENTS OR OTHER SIMILAR REPRESENTATIVES OF MOREX
HAVING SIGNATORY POWER WITH RESPECT THERETO AND THE CURRENT BALANCES IN THE
ACCOUNTS OR SAFETY DEPOSIT BOXES, AND (3) A LIST OF EACH DEBENTURE, NOTE, AND
OTHER EVIDENCE OF INDEBTEDNESS, STOCK, SECURITY (INCLUDING RIGHTS TO PURCHASE
AND DERIVATIVE SECURITIES OR RIGHTS), INTERESTS IN JOINT VENTURES AND GENERAL
AND LIMITED PARTNERSHIPS, MORTGAGE LOANS AND OTHER INVESTMENT OR PORTFOLIO
ASSETS OWNED OF RECORD OR BENEFICIALLY BY MOREX, THE LEGAL NAME OF THE RECORD
AND BENEFICIAL OWNER THEREOF, THE LOCATION OF THE CERTIFICATES, IF ANY,
THEREFOR, THE MATURITY DATE, IF ANY, AND ANY STOCK OR BOND POWERS OR OTHER
AUTHORITY FOR TRANSFER GRANTED WITH RESPECT THERETO.


 


4.27         LIABILITIES AND INDEBTEDNESS.   ON THE CLOSING DATE, MOREX SHALL
HAVE NO INDEBTEDNESS OR LIABILITIES, INCLUDING BUT NOT LIMITED TO CLAIMS OF ANY
NATURE, EXCEPT FOR INDEBTEDNESS OR LIABILITIES INCURRED IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE AND REFLECTED ON THE COMPANY
FINANCIALS OR INCURRED IN THE ORDINARY COURSE OF BUSINESS BETWEEN JUNE 30, 2005
AND THE CLOSING DATE.


 


4.28         CONTRACTS.   SCHEDULE 4.28 SETS FORTH A LIST OF ALL MATERIAL
CONTRACTS TO WHICH MOREX IS A PARTY INCLUDING:


 


(A)           ANY AGREEMENT (OR GROUP OF RELATED AGREEMENTS) FOR THE PURCHASE OR
SALE OF RAW MATERIALS, COMMODITIES, SUPPLIES, PRODUCTS, OR OTHER PERSONAL
PROPERTY, OR FOR THE FURNISHING OR RECEIPT OF SERVICES, NOT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;


 


(B)           ANY AGREEMENT CONCERNING A PARTNERSHIP, JOINT VENTURE OR LIMITED
LIABILITY COMPANY VENTURE;


 


(C)           ANY AGREEMENT (OR GROUP OF RELATED AGREEMENTS) UNDER WHICH IT HAS
CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY INDEBTEDNESS FOR BORROWED MONEY,
IN EXCESS OF $10,000 OR PURSUANT TO WHICH A LIEN HAS BEEN PLACED ON ANY OF ITS
ASSETS, TANGIBLE OR INTANGIBLE, IN EXCESS OF $10,000;


 


(D)           ANY AGREEMENT CONCERNING CONFIDENTIALITY OR NON-COMPETITION;


 


(E)           ANY AGREEMENT BETWEEN ANY MEMBER OR THEIR AFFILIATES AND MOREX;


 


(F)            ANY AGREEMENT UNDER WHICH MOREX HAS ADVANCED OR LOANED MONIES TO
ANY DIRECTOR, OFFICER, OR EMPLOYEE;

 

28

--------------------------------------------------------------------------------


 


(G)           ANY AGREEMENT WHICH RESTRICTS MOREX FROM ENGAGING IN THE BUSINESS
ANYWHERE IN THE WORLD;


 


(H)           ANY SETTLEMENT OR SIMILAR AGREEMENT, THE PERFORMANCE OF WHICH WILL
REQUIRE MOREX TO PAY, OR ENTITLES MOREX TO RECEIVE, AFTER THE CLOSING DATE
CONSIDERATION IN EXCESS OF $10,000;


 


(I)            ANY AGREEMENT RELATING TO ANY ACQUISITION, DIVESTITURE, MERGER OR
SIMILAR TRANSACTION INVOLVING CONSIDERATION IN EXCESS OF $10,000, WHICH CONTAINS
REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES OR OTHER OBLIGATIONS WHICH
ARE STILL IN EFFECT;


 


(J)            ANY POWERS OF ATTORNEY (OTHER THAN A POWER OF ATTORNEY GIVEN IN
THE ORDINARY COURSE OF BUSINESS FOR ROUTINE TAX MATTERS);


 


(K)           ANY CONTRACT RELATING TO PENDING CAPITAL EXPENDITURES OF MOREX IN
EXCESS OF $10,000;


 


(L)            ANY AGREEMENT UNDER WHICH MOREX HAS ADVANCED OR LOANED ANY OTHER
PERSON AMOUNTS IN THE AGGREGATE EXCEEDING $10,000; AND


 


(M)          ANY OTHER AGREEMENT (OR GROUP OF RELATED AGREEMENTS) THE
PERFORMANCE OF WHICH INVOLVES CONSIDERATION IN EXCESS OF $50,000.


 

Morex has delivered, or made available, to THK, a correct and complete copy of
each written agreement listed in Schedule 4.28 (as amended to date) and a
written summary setting forth the material terms and conditions of each oral
agreement, if any, referred to in Schedule 4.28. Each agreement is the legal,
valid, binding obligation of the parties thereto, enforceable against each party
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor rights generally or
by general equity principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).  No party to any agreement is in material
breach or default, and no event has occurred that with notice or lapse of time
would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement.

 


4.29         SPYWARE/ADWARE.   TO THE KNOWLEDGE OF MOREX, IT IS NOT AWARE OF ANY
COMPLAINTS OF “ADWARE,” “SPYWARE” OR “COOKIE STUFFING” ARISING FROM OR RELATED
TO SERVICES PERFORMED BY MOREX.  MOREX HAS A “ZERO TOLERANCE” POLICY REGARDING
“ADWARE,” “SPYWARE” AND “COOKIE STUFFING” AND TAKES COMMERCIALLY REASONABLE
STEPS TO INVESTIGATE THE PRACTICES REGARDING THESE ACTIVITIES BY EACH OF ITS
AFFILIATES.


 


4.30         MATERIAL INFORMATION.   ALL MATERIAL INFORMATION CONCERNING MOREX
HAS BEEN PROVIDED BY MOREX AND THE MEMBERS TO THK AND MOREX MERGER SUB.

 

29

--------------------------------------------------------------------------------


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF
THK AND MOREX MERGER SUB


 

The representations, warranties and covenants made by THK and Morex Merger Sub
are made solely for the benefit of the Members and Morex, and should not be
relied on by any other party as accurately describing or reflecting the current
state of THK’s business.  In order to induce the Members and Morex to enter into
this Agreement and to consummate the transactions contemplated hereby, THK and
Morex Merger Sub represent and warrant to the Members and Morex as follows:

 


5.1           ORGANIZATION AND QUALIFICATION.   EACH OF THK AND MOREX MERGER SUB
IS A CORPORATION OR LIMITED LIABILITY COMPANY, AS APPLICABLE, DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE STATE OF
INCORPORATION OR ORGANIZATION WITH FULL POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS NOW CONDUCTED EXCEPT WHERE
FAILURE TO BE SO ORGANIZED, EXISTING AND IN GOOD STANDING WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THK OR MOREX MERGER SUB.  EACH
OF THK AND MOREX MERGER SUB IS DULY QUALIFIED OR LICENSED AS A FOREIGN
CORPORATION IN EACH OF THE JURISDICTIONS LISTED ON SCHEDULE 5.1 WHICH ARE THE
ONLY JURISDICTIONS IN WHICH THE FAILURE TO BE SO LICENSED OR QUALIFIED COULD
HAVE A MATERIAL ADVERSE EFFECT ON THK OR MOREX MERGER SUB.  EACH OF THK AND
MOREX MERGER SUB HAS MADE AVAILABLE TO THE MEMBERS AND MOREX TRUE, COMPLETE AND
CORRECT COPIES OF ITS CHARTER DOCUMENTS, AS AMENDED TO DATE.  ALL OF THE ISSUED
AND OUTSTANDING MEMBERSHIP INTERESTS OF MOREX MERGER SUB, OR OTHER EQUITY
INTERESTS IN, MOREX MERGER SUB ARE (A) DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID, NON-ASSESSABLE, (B) OWNED, DIRECTLY OR INDIRECTLY, BY THK FREE AND CLEAR
OF ALL LIENS, AND (C) FREE OF ANY RESTRICTION, INCLUDING, WITHOUT LIMITATION,
ANY RESTRICTION WHICH PREVENTS THE PAYMENT OF DIVIDENDS TO THK, OR OTHERWISE
RESTRICTS THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH OWNERSHIP
INTEREST OTHER THAN RESTRICTIONS UNDER THE SECURITIES ACT AND STATE SECURITIES
LAWS.

 


5.2           CAPITAL STRUCTURE.   THE AUTHORIZED CAPITAL STOCK OF THK CONSISTS
OF (A) 100,000,000 SHARES OF THK COMMON STOCK AND (B) 5,000,000 SHARES OF “BLANK
CHECK” PREFERRED STOCK, 500,000 SHARES OF WHICH HAVE BEEN DESIGNATED “SERIES ONE
PREFERRED STOCK” (“THK PREFERRED STOCK”).  AS OF THE DATE OF THIS AGREEMENT:
(1) 38,371,528 SHARES OF THK COMMON STOCK WERE ISSUED AND OUTSTANDING, (2) NO
SHARES OF THK PREFERRED STOCK WERE ISSUED OR OUTSTANDING, (3) 2,500,000 SHARES
OF THK COMMON STOCK WERE HELD IN THE TREASURY OF THK, AND (4) 12,208,000 SHARES
OF THK COMMON STOCK WERE DULY RESERVED FOR FUTURE ISSUANCE PURSUANT TO WARRANTS
OR OPTIONS ISSUED OR GRANTED BY THK.  ALL OUTSTANDING SHARES OF THK COMMON STOCK
ARE, AND ALL SHARES OF THK COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE, WHEN
ISSUED IN ACCORDANCE WITH THE TERMS HEREOF, DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE, AND NOT SUBJECT TO, OR ISSUED IN VIOLATION OF,
ANY KIND OF PREEMPTIVE, SUBSCRIPTION OR ANY KIND OF SIMILAR RIGHTS.  THERE ARE
NO BONDS, DEBENTURES, NOTES OR OTHER INDEBTEDNESS OF THK HAVING THE RIGHT TO
VOTE (OR CONVERT INTO SECURITIES HAVING THE RIGHT TO VOTE) ON ANY MATTERS ON
WHICH STOCKHOLDERS OF THK MAY VOTE. EXCEPT AS DESCRIBED ON
SCHEDULE 5.2(A) HEREOF, THERE ARE NO OUTSTANDING SECURITIES, OPTIONS, WARRANTS,
CALLS, RIGHTS, COMMITMENTS, AGREEMENTS, ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND
(CONTINGENT OR OTHERWISE) TO WHICH THK IS A PARTY OR BOUND OBLIGATING THK TO
ISSUE, DELIVER OR

 

30

--------------------------------------------------------------------------------


 


SELL, OR CAUSE TO BE ISSUED, DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL
STOCK OR OTHER VOTING SECURITIES OF THK OR OBLIGATING THK TO ISSUE, GRANT,
EXTEND OR ENTER INTO ANY AGREEMENT TO ISSUE, GRANT OR EXTEND ANY SECURITY,
OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT OR
UNDERTAKING.  EXCEPT AS SET FORTH ON SCHEDULE 5.2(B) NEITHER THK NOR MOREX
MERGER SUB IS SUBJECT TO ANY OBLIGATION OR REQUIREMENT TO PROVIDE FUNDS FOR, OR
TO MAKE ANY INVESTMENT (IN THE FORM OF A LOAN OR CAPITAL CONTRIBUTION) TO, OR
IN, ANY PERSON. ALL OF THE ISSUED AND OUTSTANDING SHARES OF THK COMMON STOCK
WERE ISSUED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.

 


5.3           AUTHORIZATION; ENFORCEABILITY.   EACH OF THK AND MOREX MERGER SUB
HAS THE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER DOCUMENTS TO WHICH IT IS OR THEY ARE A PARTY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS OR THEY ARE
A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN
HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE BOARD OF DIRECTORS OF THK AND THE
MANAGERS AND MEMBERS OF MOREX MERGER SUB, AND NO OTHER ACTION BY EITHER ENTITY
OR ITS EQUITY HOLDERS IS NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER
DOCUMENTS TO BE EXECUTED AND DELIVERED BY EACH OF THK AND MOREX MERGER SUB HAVE
BEEN DULY EXECUTED AND DELIVERED BY, AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF, EACH OF THEM, ENFORCEABLE AGAINST EACH OF THEM, IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITOR RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

 


5.4           NO VIOLATION OR CONFLICT.   NONE OF (A) THE EXECUTION AND DELIVERY
BY THK AND MOREX MERGER SUB OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE
EXECUTED AND DELIVERED BY EACH OF THK AND MOREX MERGER SUB, (B) CONSUMMATION BY
EACH OF THK AND MOREX MERGER SUB OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER DOCUMENTS, OR (C) THE PERFORMANCE OF THIS AGREEMENT AND
THE OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT TO BE EXECUTED AND DELIVERED BY
EACH OF THK AND MOREX MERGER SUB AT THE CLOSING, WILL (1) CONFLICT WITH OR
VIOLATE THE CHARTER DOCUMENTS OF ANY OF THEM, (2) CONFLICT WITH OR VIOLATE ANY
LAW, ORDER OR PERMIT APPLICABLE TO ANY OF THEM OR BY WHICH THEIR PROPERTIES ARE
BOUND OR AFFECTED, OR (3) RESULT IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR IMPAIR THE RIGHTS OF THK OR MOREX MERGER SUB OR ALTER THE
RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF ANY LIEN ON ANY OF THE PROPERTIES OR ASSETS OF EITHER THK OR MOREX
MERGER SUB PURSUANT TO, ANY CONTRACT, PERMIT OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH THK OR MOREX MERGER SUB IS A PARTY OR BY WHICH THK OR MOREX MERGER SUB
OR ITS PROPERTIES ARE BOUND OR AFFECTED EXCEPT, IN THE CASE OF CLAUSE (2) OR
(3) ABOVE, FOR ANY CONTROL, BREACH, VIOLATION, DEFAULT OR OTHER OCCURRENCE THAT
WOULD NOT INDIVIDUALLY OR THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THK
OR MOREX MERGER SUB.

 


5.5           GOVERNMENTAL CONSENTS AND APPROVALS.   EXCEPT AS SET FORTH ON
SCHEDULE 5.5, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER DOCUMENTS BY EACH OF THK AND MOREX MERGER SUB DO NOT AND WILL NOT REQUIRE
ANY CONSENT, APPROVAL, AUTHORIZATION, PERMIT OR OTHER ORDER OF, ACTION BY,
FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.

 

31

--------------------------------------------------------------------------------


 


5.6           LITIGATION.   EXCEPT AS SET FORTH ON SCHEDULE 5.6, THERE IS NO
SUIT, ACTION, ARBITRATION, CLAIM, GOVERNMENTAL OR OTHER PROCEEDING BEFORE ANY
GOVERNMENTAL AUTHORITY PENDING OR, TO THE KNOWLEDGE OF THK, THREATENED, AGAINST
THK OR MOREX MERGER SUB.

 


5.7           INTERIM OPERATIONS.   MOREX MERGER SUB WAS FORMED SOLELY FOR THE
PURPOSE OF ENGAGING IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND HAS
ENGAGED IN NO OTHER BUSINESS ACTIVITIES AND HAVE CONDUCTED THEIR OPERATIONS ONLY
AS CONTEMPLATED IN THIS AGREEMENT.

 


5.8           BROKERS.   NEITHER THK NOR MOREX MERGER SUB HAS EMPLOYED ANY
FINANCIAL ADVISOR, BROKER OR FINDER, AND NEITHER THK NOR MOREX MERGER SUB HAS
INCURRED AND WILL NOT INCUR ANY BROKER’S, FINDER’S, INVESTMENT BANKING OR
SIMILAR FEES, COMMISSIONS OR EXPENSES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


5.9           MATERIAL INFORMATION.   ALL MATERIAL INFORMATION CONCERNING THK
AND MOREX MERGER SUB HAS BEEN MADE AVAILABLE TO THE MEMBERS AND MOREX
(INCLUDING, WITHOUT LIMITATION, PURSUANT TO A LETTER TO THE MEMBERS DATED
JANUARY 13, 2006).  THK HAS COMPLIED WITH ALL SEC RULES AND REGULATIONS
REGARDING THE PUBLIC DISCLOSURE OF MATERIAL INFORMATION, ALL SEC REPORTS MADE BY
THK ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH
REPORTS AND NONE OF THE SEC REPORTS MADE BY THK CONTAIN ANY OMISSION OF A
MATERIAL FACT AS OF THE DATE OF SUCH REPORTS, EXCEPT, IN EACH CASE, TO THE
EXTENT THAT AN SEC REPORT HAS BEEN AMENDED, REVISED OR SUPERSEDED BY A
SUBSEQUENT FILING WITH THE SEC MADE PRIOR TO THE DATE HEREOF.

 


ARTICLE VI


 


CLOSING DELIVERIES


 


6.1           MOREX/MEMBER DELIVERIES.  AT THE CLOSING, MOREX AND THE MEMBERS,
TO THE EXTENT APPLICABLE, SHALL TAKE THE FOLLOWING ACTIONS:

 


(A)           MOREX SHALL DELIVER TO THK, IN A FORM REASONABLY SATISFACTORY TO
THK, AN AFFIDAVIT OF MOREX, ISSUED PURSUANT TO AND IN COMPLIANCE WITH TREASURY
REGULATIONS SECTIONS 1.897-2(H) AND 1.1445-2(C)(3) AND DATED AS OF THE CLOSING
DATE, CERTIFYING THAT AN INTEREST IN MOREX IS NOT A U.S. REAL PROPERTY INTEREST
WITHIN THE MEANING OF SECTION 897 OF THE CODE;


 


(B)           THE MEMBERS SHALL CONVEY, GIVE, GRANT, ASSIGN AND TRANSFER TO
MOREX SURVIVING LLC, ANY AND ALL RIGHTS, TITLES AND INTERESTS OF ANY NATURE
WHATSOEVER THAT THE MEMBERS MAY HAVE IN, OR TO, THE OWNERSHIP OR USE OF ANY AND
ALL INTELLECTUAL PROPERTY USED IN OR ASSOCIATED WITH MOREX OR THE BUSINESS AND
NOT OTHERWISE TRANSFERRED TO MOREX PRIOR TO THE CLOSING;


 


(C)           EXCEPT FOR RM’S INTEREST IN VENDARE MEDIA, THE MEMBERS SHALL
CONVEY, GIVE, GRANT, ASSIGN AND TRANSFER TO MOREX SURVIVING LLC, ANY AND ALL
RIGHTS, TITLES AND INTERESTS OF ANY NATURE WHATSOEVER, LEGAL OR BENEFICIAL,
ACTIVE OR PASSIVE, THAT THE MEMBERS MAY HAVE IN, OR TO ANY OTHER PERSON,
BUSINESS OR “WEBSITE” INVOLVING THE SALE OR PROVISION OF INFORMATION, GOODS OR
SERVICES OVER THE INTERNET, IT BEING EXPRESSLY ACKNOWLEDGED AND AGREED BY THE
MEMBERS THAT IT IS THE INTENT OF THE PARTIES AND OF THIS AGREEMENT THAT
FOLLOWING THE MERGER THE MEMBERS’ ONLY BUSINESSES OF ANY NATURE WHATSOEVER
INVOLVING THE INTERNET, WILL BE THEIR RESPECTIVE INTEREST IN THK AND MOREX
SURVIVING LLC;

 

32

--------------------------------------------------------------------------------


 


(D)           EACH OF LE, RM AND TM SHALL EXECUTE AND DELIVER THE EMPLOYMENT
AGREEMENTS SET FORTH IN EXHIBIT C HERETO;


 


(E)           EACH MEMBER SHALL EXECUTE AND DELIVER THE REGISTRATION RIGHTS
AGREEMENT IN THE FORM SET FORTH IN EXHIBIT A HERETO;


 


(F)            THE MEMBERS SHALL DELIVER MOREX CERTIFICATES EVIDENCING ALL OF
THE MEMBERSHIP INTERESTS OF MOREX TO THK;


 


(G)           MOREX SHALL DELIVER TO THK, THE COMPANY FINANCIALS PREPARED IN
ACCORDANCE WITH GAAP, AND ACCOMPANIED BY A SIGNED, UNQUALIFIED OPINION OF
BLACKMAN KALLICK BARTELSTEIN LLP, ACCEPTABLE TO THK IN ITS SOLE, ABSOLUTE
DISCRETION;


 


(H)           MOREX SHALL DELIVER TO THK A COMPLETE COPY OF ALL OF THE
ACQUISITION AGREEMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH MOREX’S
ACQUISITION OF CATAMOUNT, ACCEPTABLE TO THK IN ITS SOLE, ABSOLUTE DISCRETION;


 


(I)            MOREX SHALL DELIVER A CERTIFICATE, WITH SUPPORTING BANK
STATEMENTS, STATING THE AMOUNT OF CASH ON DEPOSIT ON THE CLOSING DATE IN
UNRESTRICTED ACCOUNTS MAINTAINED BY MOREX;


 


(J)            MOREX SHALL DELIVER ALL MINUTE BOOKS AND MEMBERSHIP INTEREST
RECORDS TO THK; AND


 


(K)           MOREX SHALL DELIVER A COPY OF THE RESOLUTIONS DULY, VALIDLY AND
UNANIMOUSLY ADOPTED BY THE MANAGERS AND MEMBERS OF MOREX, CERTIFIED BY THE
CORPORATE SECRETARY, AUTHORIZING AND APPROVING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


6.2           THK/MOREX MERGER SUB DELIVERIES.  AT THE CLOSING, THK AND THE
MOREX MERGER SUB, TO THE EXTENT APPLICABLE SHALL TAKE THE FOLLOWING ACTION:

 


(A)           THK SHALL DELIVER THE AGGREGATE CASH CONSIDERATION, STOCK
CONSIDERATION AND THE ACCELERATED PAYMENT DESCRIBED IN SECTION 2.6 SUBJECT TO
THE ADJUSTMENT DESCRIBED IN SECTION 2.9;


 


(B)           THK SHALL DELIVER TO THE SHAREHOLDERS AN IRREVOCABLE LETTER OF
INSTRUCTIONS ADDRESSED TO COLONIAL STOCK TRANSFER CO. INC. IN REGARD TO THE
ISSUANCE AND DELIVERY TO THE SHAREHOLDERS OF THE STOCK CONSIDERATION IN THE FORM
SET FORTH AS EXHIBIT D HERETO;


 


(C)           THK SHALL EXECUTE AND DELIVER WARRANT AGREEMENTS SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT B HERETO (THE “WARRANT AGREEMENT”) EVIDENCING THE
ISSUANCE OF WARRANTS TO LE, RM AND TM;


 


(D)           THK SHALL CAUSE MOREX SURVIVING LLC TO EXECUTE AND DELIVER THE
EMPLOYMENT AGREEMENTS SET FORTH ON SCHEDULE 6.1(D) HERETO;

 

33

--------------------------------------------------------------------------------


 


(E)           THK SHALL EXECUTE AND DELIVER THE REGISTRATION RIGHTS AGREEMENT IN
THE FORM SET FORTH IN EXHIBIT A HERETO; AND


 


(F)            THK AND MOREX MERGER SUB SHALL DELIVER A COPY OF THE RESOLUTIONS
DULY, VALIDLY AND UNANIMOUSLY ADOPTED BY THE BOARD OF DIRECTORS OF THK AND THE
MANAGERS OF MOREX MERGER SUB AND BY THE MEMBERS OF MOREX MERGER SUB CERTIFIED BY
THEIR RESPECTIVE OFFICER AUTHORIZING AND APPROVING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


ARTICLE VII


 


EMPLOYMENT MATTERS


 


7.1           CURRENT EMPLOYEES.   THE AGGREGATE ANNUAL BASE SALARY OF EACH
PERSON EMPLOYED BY MOREX SURVIVING LLC SHALL INITIALLY BE AS SET FORTH IN THE
EMPLOYEE SALARY LETTER ATTACHED HERETO AS SCHEDULE 7.1; AND

 


7.2           MANAGEMENT OF SURVIVING LLC.   FROM AND AFTER THE EFFECTIVE TIME,
UNTIL THEIR RESPECTIVE SUCCESSOR IS DULY ELECTED AND QUALIFIED, EACH OF LE AND
RM SHALL SERVE AS CO-CHIEF EXECUTIVE OFFICER AND TM SHALL SERVE AS CHIEF
OPERATING OFFICER OF MOREX SURVIVING LLC WITH AUTHORITY AND RESPONSIBILITY TO
MANAGE AND CONTROL THE DAY-TO-DAY OPERATIONS OF MOREX SURVIVING LLC SUBJECT TO
THE OVERALL CONTROL OF THE BOARD OF DIRECTORS OF MOREX SURVIVING LLC AND THK. 
SPECIFICALLY:

 


(A)           LE, RM AND TM SHALL HAVE THE AUTHORITY TO (1) ESTABLISH ALL
EMPLOYEE PERSONNEL POLICIES INVOLVING MOREX, (2) MAKE ALL DECISIONS REGARDING
PERSONS EMPLOYED BY MOREX, (3) ESTABLISH MARKETING AND SERVICE STRATEGIES FOR
MOREX, AND (4) TO ESTABLISH AND CHANGE, FROM TIME TO TIME, ALL POLICIES AND
PRACTICES RELATING TO THE PRICING OF MOREX PRODUCTS AND SERVICES.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF CLAUSE (A) ABOVE, NEITHER MOREX
SURVIVING LLC, NOR ANY OF ITS SUBSIDIARIES MAY TAKE OR AGREE TO TAKE, AND LE, RM
AND TM SHALL NOT CAUSE, ASSIST OR PARTICIPATE IN ANY FASHION IN MOREX SURVIVING
LLC, OR ANY OF ITS SUBSIDIARIES TAKING OR AGREEING TO TAKE, ANY OF THE FOLLOWING
ACTIONS, WITHOUT THE PRIOR EXPRESS APPROVING VOTE OF THE BOARD OF DIRECTORS OF
MOREX SURVIVING LLC AND THK RESPECTIVELY:


 

(1)           AMEND THE ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT OF MOREX
SURVIVING LLC;

 

(2)           WIND-UP, LIQUIDATE, DISSOLVE OR REORGANIZE MOREX SURVIVING LLC, OR
ADOPT A PLAN OR PROPOSAL CONTEMPLATING ANY OF THE FOREGOING;

 

(3)           APPROVE THE ANNUAL BUDGET OF MOREX SURVIVING LLC FOR ANY FISCAL
YEAR, OR APPROVE ANY COURSE OF ACTION WHICH IS LIKELY TO CAUSE MOREX SURVIVING
LLC TO INCUR EXPENSES OR TO MAKE CAPITAL EXPENDITURES IN AMOUNTS MATERIALLY
DIFFERENT FROM THE COMMENTS SET FORTH IN THE RELEVANT BUDGET;

 

(4)           ELECT OR REMOVE CORPORATE OFFICERS OF MOREX SURVIVING LLC;

 

34

--------------------------------------------------------------------------------


 

(5)           CHANGE THE BASE OR BONUS COMPENSATION STRUCTURE OF ANY OF THE
SENIOR MANAGEMENT LEVEL EMPLOYEES OF MOREX SURVIVING LLC INCLUDING THE PERSONS
NAMED ON SCHEDULE 7.1;

 

(6)           ENTER INTO, MODIFY OR TERMINATE ANY EMPLOYMENT AGREEMENTS,
SEVERANCE AGREEMENTS, PROFIT SHARING PLANS, PENSION PLANS, OR SIMILAR AGREEMENTS
WITH ANY EMPLOYEE OF, OR CONSULTANT TO, MOREX SURVIVING LLC;

 

(7)           ISSUE SECURITIES OF MOREX SURVIVING LLC, INCLUDING DEBT OR EQUITY
SECURITIES, OPTIONS, RIGHTS OR WARRANTS, OR ANY OTHER SECURITIES WHICH ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR OWNERSHIP INTERESTS OF MOREX SURVIVING LLC;

 

(8)           REGISTER ANY SECURITIES OF MOREX SURVIVING LLC;

 

(9)           MERGE, CONSOLIDATE OR COMBINE MOREX SURVIVING LLC WITH ANY OTHER
CORPORATION, PARTNERSHIP OR OTHER ENTITY;

 

(10)         SELL ASSETS OF MOREX SURVIVING LLC, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS;

 

(11)         PURCHASE, SELL, LEASE, ACQUIRE OR DISPOSE OF STOCK OR ASSETS VALUED
AT $25,000 OR MORE, INCLUDING ACQUIRING ANOTHER COMPANY, DIVISION OR LINE OF
BUSINESS (OTHER THAN AS PROVIDED FOR IN MOREX SURVIVING LLC’S ANNUAL BUDGET
APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(12)         DECLARE OR PAY ANY DIVIDENDS OR ANY OTHER DISTRIBUTION IN RESPECT
OF ANY SECURITIES OF MOREX SURVIVING LLC, OR REDEEM, ACQUIRE OR RETIRE ANY
SECURITIES;

 

(13)         MAKE, OR COMMIT TO MAKE, DURING ANY FISCAL YEAR CAPITAL
EXPENDITURES OR ENTER INTO CAPITAL LEASES (OTHER THAN CAPITAL EXPENDITURES AND
CAPITAL LEASES PROVIDED FOR IN MOREX SURVIVING LLC’S ANNUAL BUDGET APPROVED IN
ACCORDANCE WITH THIS SECTION 7.2) WHICH, IN THE AGGREGATE, EXCEED $25,000;

 

(14)         ENTER INTO ANY CONTRACT, COMMITMENT OR ARRANGEMENT OF ANY NATURE
WITH ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY DIRECTLY OR INDIRECTLY OWNED
OR CONTROLLED BY, OR AN AFFILIATE OF, ANY EMPLOYEE OF MOREX SURVIVING LLC, OR BY
ANY RELATIVE OF ANY EMPLOYEE OF MOREX SURVIVING LLC, PROVIDED THAT LE’S CHILDREN
MAY REMAIN IN THE EMPLOY OF MOREX SURVIVING LLC;

 

(15)         BORROW, ISSUE BONDS OR NOTES, OR OTHERWISE INCUR DEBT OR GUARANTEE
ANY DEBT (OTHER THAN ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, AND ANY BORROWING, ISSUANCE OF BONDS OR NOTES, OR OTHER DEBT OR
GUARANTEES OF ANY DEBT PROVIDED FOR IN MOREX SURVIVING LLC’S ANNUAL BUDGET
APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(16)         MORTGAGE, PLEDGE, GRANT A SECURITY INTEREST, OR OTHERWISE ENCUMBER
THE ASSETS OF MOREX SURVIVING LLC (OTHER THAN ANY MORTGAGE, PLEDGE, GRANT OF
SECURITY INTEREST, OR OTHER ENCUMBRANCE PROVIDED FOR IN MOREX SURVIVING LLC’S
ANNUAL BUDGET APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

35

--------------------------------------------------------------------------------


 

(17)         INITIATE OR SETTLE ANY LAWSUIT OR ARBITRATION PROCEEDING INVOLVING
MOREX SURVIVING LLC, OTHER THAN ACTIONS TO COLLECT DEBTS OWED TO MOREX SURVIVING
LLC;

 

(18)         RETAIN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO AUDIT THE BOOKS
AND FINANCIAL RECORDS OF MOREX SURVIVING LLC;

 

(19)         ISSUE ANY PRESS RELEASE OF ANY TYPE WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF THK; OR

 

(20)         TAKE ANY ACTION REFERRED TO IN CLAUSES (1) THROUGH (19) ABOVE,
INCLUSIVE, RELATING TO ANY SUBSIDIARY OF MOREX SURVIVING LLC.

 

(C)           NOTWITHSTANDING THE RESTRICTIONS SET FORTH IN SECTION 7.2(B),
MOREX SURVIVING LLC MAY INCUR, WITHOUT THE PRIOR APPROVAL OF THE BOARDS OF
DIRECTORS OF MOREX SURVIVING LLC AND THK, LIST ACQUISITION EXPENSES NOT TO
EXCEED, IN ANY GIVEN MONTH, AN AMOUNT EQUAL TO THE LIST ACQUISITION EXPENSE
LIMIT.

 


ARTICLE VIII


 


EARNOUT


 


8.1           EARNOUT.   THE EARNOUT CONSIDERATION SHALL CONSIST OF THE RIGHT TO
RECEIVE FOUR PAYMENTS (EACH AN “EARNOUT PAYMENT” AND TOGETHER THE “EARNOUT
PAYMENTS”).  EACH EARNOUT PAYMENT SHALL BE IN AN AMOUNT DETERMINED ACCORDING TO
THE TERMS OF SECTION 8.2 AND SHALL BE PAID AS DESCRIBED IN SECTION 8.3.  THE
FIRST EARNOUT PAYMENT SHALL BE PAYABLE ON OR BEFORE MARCH 30, 2006 (THE “2006
EARNOUT PAYMENT”), THE SECOND EARNOUT PAYMENT SHALL BE PAYABLE ON OR BEFORE
MARCH 30, 2007 (THE “2007 EARNOUT PAYMENT”), THE THIRD EARNOUT PAYMENT SHALL BE
PAYABLE ON OR BEFORE MARCH 30, 2008 (THE “2008 EARNOUT PAYMENT”) AND THE FINAL
EARNOUT PAYMENT SHALL BE PAYABLE ON OR BEFORE MARCH 30, 2009 (THE “2009 EARNOUT
PAYMENT”).

 


8.2           CALCULATION OF EARNOUT PAYMENTS.   THE AMOUNT OF EACH EARNOUT
PAYMENT SHALL BE CALCULATED AS FOLLOWS:

 


(A)           THE 2006 EARNOUT PAYMENT SHALL BE AN AMOUNT EQUAL TO FOUR
(4) TIMES THE AGGREGATE EARNINGS OF CATAMOUNT AND MOREX FOR THE PERIOD BEGINNING
ON JANUARY 1, 2005 AND ENDING DECEMBER 31, 2005, LESS THE AGGREGATE AMOUNT OF
MERGER CONSIDERATION PREVIOUSLY PAID (INCLUDING ANY AND ALL EARNOUT PAYMENTS
PREVIOUSLY PAID UNDER THIS ARTICLE VIII AND ANY PAYMENTS UNDER SECTION 2.9(B)).


 


(B)           THE 2007 EARNOUT PAYMENT SHALL BE AN AMOUNT EQUAL TO FOUR
(4) TIMES THE AGGREGATE EARNINGS OF MOREX SURVIVING LLC FOR THE PERIOD BEGINNING
ON JANUARY 1, 2006 AND ENDING DECEMBER 31, 2006 (PROVIDED THAT, FOR THE PERIOD
COMMENCING ON JANUARY 1, 2006 AND CONTINUING THROUGH THE EFFECTIVE TIME, SUCH
CALCULATION SHALL BE BASED ON THE AGGREGATE EARNINGS OF CATAMOUNT AND MOREX),
LESS THE AGGREGATE AMOUNT OF MERGER CONSIDERATION PREVIOUSLY PAID (INCLUDING ANY
AND ALL EARNOUT PAYMENTS PREVIOUSLY PAID UNDER THIS ARTICLE VIII AND ANY
PAYMENTS UNDER SECTION 2.9(B)).

 

36

--------------------------------------------------------------------------------


 


(C)           THE 2008 EARNOUT PAYMENT SHALL BE AN AMOUNT EQUAL TO FOUR
(4) TIMES THE AGGREGATE EARNINGS OF MOREX SURVIVING LLC FOR THE PERIOD BEGINNING
ON JANUARY 1, 2007 AND ENDING DECEMBER 31, 2007, LESS THE AGGREGATE AMOUNT OF
MERGER CONSIDERATION PREVIOUSLY PAID (INCLUDING ANY AND ALL EARNOUT PAYMENTS
PREVIOUSLY PAID UNDER THIS ARTICLE VIII AND ANY PAYMENTS UNDER SECTION 2.9(B)).


 


(D)           THE 2009 EARNOUT PAYMENT SHALL BE AN AMOUNT EQUAL TO FOUR
(4) TIMES THE AGGREGATE EARNINGS OF MOREX SURVIVING LLC FOR THE PERIOD BEGINNING
ON JANUARY 1, 2008 AND ENDING DECEMBER 31, 2008, LESS THE AGGREGATE AMOUNT OF
MERGER CONSIDERATION PREVIOUSLY PAID (INCLUDING ANY AND ALL EARNOUT PAYMENTS
PREVIOUSLY PAID UNDER THIS ARTICLE VIII AND ANY PAYMENTS UNDER SECTION 2.9(B)).


 


FOR PURPOSES OF THIS ARTICLE VIII, THE AGGREGATE EARNINGS OF MOREX SURVIVING LLC
SHALL BE DETERMINED BY THK’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.  THERE IS
NO GUARANTEE THAT ANY AMOUNTS WILL BECOME PAYABLE UNDER THIS ARTICLE VIII. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AGGREGATE MERGER
CONSIDERATION (INCLUDING ALL EARNOUT PAYMENTS) PAYABLE TO THE MEMBERS SHALL NOT
EXCEED $50 MILLION.


 


8.3           FORM OF EARNOUT PAYMENTS.   ONE-HALF (1/2) OF THE TOTAL AMOUNT OF
EACH EARNOUT PAYMENT SHALL BE PAID IN UNITED STATES DOLLARS AND ONE-HALF (1/2)
OF THE TOTAL AMOUNT OF EACH EARNOUT PAYMENT SHALL BE PAID IN THE FORM OF THK
COMMON STOCK (“EARNOUT SHARES”). THE NUMBER OF EARNOUT SHARES TO BE ISSUED AS
PART OF A GIVEN EARNOUT PAYMENT, IF ANY, SHALL BE EQUAL TO ONE-HALF (1/2) OF THE
EARNOUT PAYMENT DIVIDED BY THE AVERAGE OF THE CLOSING PRICES FOR SHARES OF THK
COMMON STOCK ON THE LAST DAY ON WHICH SUCH SHARES WERE TRADED FOR EACH QUARTER
OF THE CALENDAR YEAR ON WHICH THE PARTICULAR EARNOUT PAYMENT IS BASED.  ANY
FRACTIONAL SHARES SHALL BE ROUNDED UP TO THE NEAREST WHOLE NUMBER. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THK,
IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL BE PERMITTED TO PAY TO THE MEMBERS IN
CASH ANY PAYMENT THAT IS OTHERWISE REQUIRED HEREUNDER TO BE PAID BY THE DELIVERY
OF EARNOUT SHARES IF THE DELIVERY OF THE EARNOUT SHARES WOULD CAUSE THE TOTAL
MERGER CONSIDERATION PAID BY THK IN THE FORM OF SHARES OF THK COMMON STOCK
PURSUANT TO THIS AGREEMENT TO EXCEED 20% OF THE SHARES OF THK COMMON
STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.

 


8.4           THK EARNOUT COVENANTS.   FROM THE CLOSING DATE UNTIL DECEMBER 31,
2008, THK HEREBY AGREES (A) NOT TO MERGE, CONSOLIDATE OR OTHERWISE COMBINE MOREX
SURVIVING LLC WITH AND INTO ANY OTHER PERSON (INCLUDING BUT NOT LIMITED TO ANY
AFFILIATE), NOT TO TRANSFER ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF MOREX
SURVIVING LLC TO ANY OTHER PERSON (INCLUDING BUT NOT LIMITED TO ANY AFFILIATE),
AND NOT TO SOLICIT (DIRECTLY OR THROUGH ANY AFFILIATE OTHER THAN MOREX SURVIVING
LLC) OR DIVERT TO ANY SUCH AFFILIATE THE BUSINESS OF ANY CUSTOMER OF MOREX
SURVIVING LLC AS OF THE CLOSING DATE,  INCLUDING BUT NOT LIMITED TO FORMER
CUSTOMERS OF THE CATAMOUNT GROUP LLC, OR TO SOLICIT AND/OR DIVERT DIRECTLY OR
THROUGH ANY AFFILIATE OTHER THAN MOREX SURVIVING, LLC, THE BUSINESS OF ANY
CUSTOMER OF MOREX SURVIVING, LLC ACQUIRED AFTER THE CLOSING DATE PROVIDED OTHER
BUSINESS OF SUCH CUSTOMERS MAY BE SOLICITED AND/OR DIVERTED BUT ONLY TO THE
EXTENT SUCH OTHER BUSINESS DOES NOT COMPETE DIRECTLY WITH THE BUSINESS THEN
CONDUCTED BY MOREX SURVIVING, LLC, AND (B) TO MAINTAIN A MINIMUM AMOUNT OF
WORKING CAPITAL IN MOREX SURVIVING LLC TO FUND CURRENT OPERATIONS AND GROWTH
OPPORTUNITIES EQUAL TO 50% OF THE PRE-TAX EARNINGS OF MOREX SURVIVING LLC FOR
THE PRIOR QUARTERLY PERIOD, BUT IN NO EVENT LESS

 

37

--------------------------------------------------------------------------------



 


THAN $250,000 (THE “WORKING CAPITAL FLOOR”).  FOR THE AVOIDANCE OF DOUBT, IF
MOREX SURVIVING LLC HAS $1 MILLION OF PRE-TAX EARNINGS FOR THE FIRST QUARTER OF
2006, THK SHALL LEAVE A MINIMUM OF $500,000 IN MOREX SURVIVING LLC FOR SECOND
QUARTER 2006 WORKING CAPITAL PURPOSES.  IF IN THE SECOND QUARTER OF 2006 MOREX
SURVIVING LLC HAS AN ADDITIONAL $1 MILLION OF PRE-TAX EARNINGS AND $200,000 OF
WORKING CAPITAL AT JUNE 30, 2006, THK SHALL BE REQUIRED TO LEAVE $300,000 OF
WORKING CAPITAL IN MOREX SURVIVING LLC (THE DIFFERENCE IN THIS EXAMPLE OF THE
WORKING CAPITAL FLOOR AND $200,000), NOT AN ADDITIONAL $500,000 OF WORKING
CAPITAL.  IF IN THE THIRD QUARTER OF 2006 MOREX SURVIVING LLC HAS AN ADDITIONAL
$200,000 OF PRE-TAX EARNINGS AND $100,000 OF WORKING CAPITAL AT SEPTEMBER 30,
2006, THK SHALL BE REQUIRED TO LEAVE $150,000 OF WORKING CAPITAL IN MOREX
SURVIVING LLC (RATHER THAN $100,000 (HALF OF THE $200,000) BECAUSE OF THE
FLOOR).

 


ARTICLE IX


 


INDEMNIFICATION


 


9.1           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE UNTIL THE EXPIRATION OF
THE APPLICABLE STATUTE OF LIMITATION (WITH EXTENSIONS).

 


9.2           INDEMNIFICATION.

 


(A)           SUBJECT TO (C) BELOW, LE AND RM AGREE TO JOINTLY AND SEVERALLY,
AND TM AGREES TO SEVERALLY, INDEMNIFY AND HOLD HARMLESS THK AND MOREX SURVIVING
LLC, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TOGETHER WITH ALL OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, LIABILITIES, OBLIGATIONS, COSTS OR EXPENSES (ANY ONE SUCH ITEM
BEING HEREIN CALLED A “LOSS” AND ALL SUCH ITEMS BEING HEREIN COLLECTIVELY CALLED
“LOSSES”) WHICH ARE CAUSED BY OR ARISE OUT OF (1) ANY DEFAULT IN THE PERFORMANCE
BY MOREX OR ANY MEMBER OF ANY OBLIGATION CONTAINED IN OR CONTEMPLATED BY THIS
AGREEMENT, OR (2) ANY MATERIAL BREACH BY MOREX OR ANY MEMBER OF A REPRESENTATION
OR WARRANTY CONTAINED IN THIS AGREEMENT, INCLUDING ANY SCHEDULE DELIVERED TO THK
OR MOREX MERGER SUB PURSUANT HERETO OR IN ANY CERTIFICATE OR OTHER INSTRUMENT
DELIVERED BY OR ON BEHALF OF THE MEMBERS OR MOREX PURSUANT HERETO.  FOR THE
AVOIDANCE OF DOUBT, WIH SHALL NOT BE REQUIRED TO INDEMNIFY THK OR MOREX
SURVIVING LLC FOR ANY LOSSES UNDER THIS AGREEMENT.


 


(B)           SUBJECT TO (C) BELOW, THK AGREES TO INDEMNIFY AND HOLD HARMLESS
THE MEMBERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY
AND ALL LOSSES WHICH ARE CAUSED BY OR ARISE OUT OF (1) ANY DEFAULT IN THE
PERFORMANCE BY THK OR MOREX MERGER SUB OF ANY OBLIGATION OF THK CONTAINED IN, OR
CONTEMPLATED BY, THIS AGREEMENT, OR (2) ANY MATERIAL BREACH OF A REPRESENTATION
AND WARRANTY MADE BY THK OR MOREX MERGER SUB.


 


(C)           NO AMOUNT OF LOSS OR LOSSES SHALL BE PAYABLE BY ANY INDEMNIFYING
PARTY PURSUANT TO SECTION 9.2(A), IN THE CASE OF MOREX OR THE MEMBERS, OR
SECTION 9.2(B), IN THE CASE OF THK, UNLESS THE AGGREGATE AMOUNT OF THE LOSS OR
LOSSES THAT ARE INDEMNIFIABLE EXCEEDS $50,000.  EXCEPT IN THE CASE OF FRAUD
(INCLUDING INTENTIONAL MISREPRESENTATION), THE AMOUNT OF LOSS OR LOSSES PAYABLE
BY AN INDEMNIFYING PARTY PURSUANT TO THIS SECTION 9 SHALL NOT EXCEED AN AMOUNT
EQUAL TO THE AGGREGATE VALUE OF THE MERGER CONSIDERATION ACTUALLY PAID OR
RECEIVED, AS THE CASE

 

38

--------------------------------------------------------------------------------


 


MAY BE, BY SUCH INDEMNIFYING PARTY, PROVIDED THAT LE AND RM SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR ANY AMOUNT UP TO AND INCLUDING THE TOTAL AGGREGATE MERGER
CONSIDERATION ACTUALLY PAID TO BOTH LE AND RM.


 


(D)           IF AN INDEMNIFIED PARTY RECOVERS A LOSS OR LOSSES FROM AN
INDEMNIFYING PARTY HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED, TO THE
EXTENT OF THE RECOVERY, TO THE INDEMNIFIED PARTY’S RIGHTS AGAINST ANY THIRD
PARTY, OTHER THAN A THIRD PARTY WITH WHOM THE INDEMNIFIED PARTY HAS A MATERIAL
BUSINESS AGREEMENT OR ARRANGEMENT, WITH RESPECT TO THE LOSS OR LOSSES SUBJECT TO
THE SUBROGATION RIGHTS OF ANY INSURER PROVIDING INSURANCE COVERAGE UNDER ONE OF
THE INDEMNIFIED PARTY’S POLICIES AND EXCEPT TO THE EXTENT THAT THE GRANT OF
SUBROGATION RIGHTS TO THE INDEMNIFYING PARTY IS PROHIBITED BY THE TERMS OF THE
APPLICABLE INSURANCE POLICY.


 


(E)           THE AMOUNT OF ANY LOSS OR LOSSES OWED TO ANY INDEMNIFIED PARTY
HEREUNDER SHALL BE NET OF ANY INSURANCE, INDEMNITY, CONTRIBUTION OR OTHER
PAYMENTS OR RECOVERIES OF A LIKE NATURE WITH RESPECT THERETO ACTUALLY RECOVERED
(IT BEING AGREED THAT, PROMPTLY AFTER THE REALIZATION OF ANY SUCH REDUCTIONS IN
THE LOSS OR LOSSES PURSUANT HERETO, SUCH PARTY SHALL REIMBURSE THE INDEMNIFYING
PARTY FOR THE REDUCTION FOR WHICH THE PARTY WAS INDEMNIFIED PRIOR TO THE
REALIZATION OF THE REDUCTION).


 


(F)            EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT, FROM AND AFTER
THE CLOSING AND EXCEPT FOR CLAIMS SEEKING EQUITABLE RELIEF, ITS SOLE REMEDY
RELATING TO THE MERGER, OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE PURSUANT TO THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE IX.  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL OTHER RIGHTS, CLAIMS, AND CAUSES OF
ACTION IT MAY HAVE AGAINST THE OTHER PARTIES OR THEIR RESPECTIVE REPRESENTATIVES
AND AFFILIATES RELATING TO THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, OTHER THAN CLAIMS SEEKING EQUITABLE RELIEF OR FOR OR IN THE
NATURE OF FRAUD.


 


(G)           ANY INDEMNIFIED PARTY SEEKING INDEMNIFICATION HEREUNDER SHALL GIVE
TO THE INDEMNIFYING PARTY, A NOTICE DESCRIBING IN REASONABLE DETAIL THE FACTS
GIVING RISE TO THE CLAIM FOR INDEMNITY, AN ESTIMATE OF THE LOSS INCLUDING
REASONABLE DETAIL ON THE ASSUMPTIONS USED TO CALCULATE THE LOSS AND A SUMMARY OF
THE RELEVANT PROVISIONS OF ANY AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED
PURSUANT HERETO OR IN CONNECTION HEREWITH UPON WHICH THE CLAIM IS BASED.  AFTER
THE GIVING OF ANY NOTICE PURSUANT HERETO, THE AMOUNT OF INDEMNIFICATION TO WHICH
AN INDEMNIFIED PARTY SHALL BE ENTITLED UNDER THIS ARTICLE IX SHALL BE DETERMINED
BY THE WRITTEN AGREEMENT BETWEEN THE INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY OR BY A FINAL JUDGMENT OR DECREE OF ANY COURT OF COMPETENT JURISDICTION.


 


9.3           THIRD PARTY CLAIM.   IF ANY THIRD PERSON ASSERTS A CLAIM AGAINST
AN INDEMNIFIED PARTY HEREUNDER THAT, IF SUCCESSFUL, MIGHT RESULT IN A CLAIM FOR
INDEMNIFICATION AGAINST ANY INDEMNIFYING PARTY HEREUNDER, THE INDEMNIFYING PARTY
SHALL BE GIVEN PROMPT WRITTEN NOTICE THEREOF AND SHALL HAVE THE RIGHT (A) TO
PARTICIPATE IN THE DEFENSE THEREOF AND BE REPRESENTED, AT THIS OR ITS OWN
EXPENSE, BY ADVISORY COUNSEL SELECTED BY IT, AND (B) TO APPROVE ANY SETTLEMENT
IF THE INDEMNIFYING PARTY IS, OR WILL BE, REQUIRED TO PAY ANY AMOUNTS IN
CONNECTION THEREWITH.  NOTWITHSTANDING THE FOREGOING, IF WITHIN TEN BUSINESS
DAYS AFTER DELIVERY OF THE INDEMNIFIED PARTY’S NOTICE DESCRIBED ABOVE, THE
INDEMNIFYING PARTY INDICATES IN WRITING TO THE INDEMNIFIED PARTY THAT, AS
BETWEEN THE PARTIES, THE CLAIMS SHALL BE FULLY INDEMNIFIED FOR BY THE
INDEMNIFYING

 

39

--------------------------------------------------------------------------------


 


PARTY AS PROVIDED HEREIN, THEN THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
CONTROL THE DEFENSE OF THE CLAIM, PROVIDED THAT THE INDEMNIFIED PARTY SHALL HAVE
THE RIGHT (1) TO PARTICIPATE IN THE DEFENSE THEREOF AND BE REPRESENTED, AT HIS,
HER OR ITS OWN EXPENSES, BY ADVISORY COUNSEL SELECTED BY IT, AND (2) TO APPROVE
ANY SETTLEMENT IF THE INDEMNIFIED PARTY’S INTERESTS ARE, OR WOULD BE, AFFECTED
THEREBY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.

 


9.4           SET-OFF.   THK SHALL HAVE THE RIGHT TO SET-OFF THE AMOUNT OF ANY
OF THK’S LOSSES WHICH ARE INDEMNIFIABLE BY THE MEMBERS PURSUANT TO THIS
ARTICLE IX AGAINST ANY EARNOUT PAYMENT THAT IS OR MAY BE DUE AND OWING TO THE
MEMBERS PURSUANT TO ARTICLE VIII OF THIS AGREEMENT (THE “SET-OFF”).  THE MEMBERS
SHALL REMAIN LIABLE FOR THE AMOUNT OF ALL THK LOSSES IN EXCESS OF THE SET-OFF.

 


ARTICLE X


 


TAX MATTERS


 


10.1         TAX RETURNS.


 

(a)           Subject to Section 10.1(c), the Members shall prepare and file or
cause to be filed when due (taking into account all extensions properly
obtained) all Tax Returns that are required to be filed by or with respect to
Morex for taxable years or periods ending on or before the Closing Date, and the
Members shall remit or cause to be remitted any Taxes due in respect of such Tax
Returns, and THK shall prepare and file or cause to be filed when due (taking
into account all extensions properly obtained) all Tax Returns that are required
to be filed by or with respect to the Morex Surviving LLC for taxable years or
periods ending after the Closing Date and THK shall remit or cause to be
remitted any Taxes due in respect of such Tax Returns.


 


(B)           FROM AND AFTER THE CLOSING, THE MEMBERS SHALL INDEMNIFY THK,
PURSUANT TO, BUT NOT SUBJECT TO THE LIMITATIONS SET FORTH IN, ARTICLE IX, FOR
ALL (1) TAXES IMPOSED ON MOREX FOR ANY TAXABLE YEAR OR PERIOD, OR PORTION
THEREOF, THAT ENDS ON OR BEFORE THE CLOSING DATE AND (2) TAXES OF ANY PERSON
(OTHER THAN MOREX) IMPOSED ON MOREX AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR
PURSUANT TO ANY REQUIREMENT OF LAWS, WHICH TAXES RELATE TO AN EVENT OR
TRANSACTION OCCURRING BEFORE THE CLOSING DATE.  IN THE CASE OF ANY TAXABLE
PERIOD THAT INCLUDES (BUT DOES NOT END ON) THE CLOSING DATE (A “STRADDLE
PERIOD”), THE TAXES OF MOREX (OR TAXES FOR WHICH MOREX IS LIABLE) FOR THE
PORTION OF THE PERIOD ENDING ON THE CLOSING DATE (FOR WHICH THE MEMBERS ARE
LIABLE) SHALL BE DETERMINED BASED ON AN INTERIM CLOSING OF THE BOOKS AS OF THE
CLOSE OF BUSINESS ON THE CLOSING DATE (AND FOR SUCH PURPOSE, THE TAXABLE PERIOD
OF ANY PARTNERSHIP OR OTHER PASS-THROUGH ENTITY IN WHICH MOREX HOLDS A
BENEFICIAL INTEREST SHALL BE DEEMED TO TERMINATE AT SUCH TIME), EXCEPT THAT THE
AMOUNT OF ANY SUCH TAXES THAT ARE IMPOSED ON A PERIODIC BASIS AND ARE NOT BASED
ON OR MEASURED BY INCOME OR RECEIPTS SHALL BE DETERMINED BY REFERENCE TO THE
PERCENTAGE THAT THE NUMBER OF DAYS IN THE PORTION OF SUCH PERIOD ENDING ON THE
CLOSING DATE BEARS TO THE TOTAL NUMBER OF DAYS IN SUCH PERIOD BEGINNING AFTER
THE CLOSING DATE.  THE LIMITATIONS ON INDEMNITY CONTAINED IN
SECTION 9.1(C) SHALL NOT APPLY TO THE OBLIGATIONS SET FORTH HEREIN.


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE MEMBERS SHALL
BE LIABLE FOR AND SHALL PAY, AND PURSUANT TO ARTICLE IX SHALL INDEMNIFY THK AND
THE MOREX

 

40

--------------------------------------------------------------------------------


 


SURVIVING LLC AGAINST, ANY REAL PROPERTY TRANSFER OR GAINS TAX, SALES TAX, USE
TAX, STAMP TAX, STOCK TRANSFER TAX, OR OTHER SIMILAR TAX IMPOSED ON THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE LIMITATIONS ON INDEMNITY
CONTAINED IN SECTION 9.1(C) SHALL NOT APPLY TO THE OBLIGATIONS SET FORTH HEREIN.


 


(D)           THK SHALL PROMPTLY CAUSE THE MOREX SURVIVING LLC TO PREPARE AND
PROVIDE TO THE MEMBERS A PACKAGE OF TAX INFORMATION MATERIALS, INCLUDING,
WITHOUT LIMITATION, SCHEDULES AND WORK PAPERS (THE “TAX PACKAGE”) REQUIRED BY
THE MEMBERS TO ENABLE THE MEMBERS TO PREPARE AND FILE ALL TAX RETURNS REQUIRED
TO BE PREPARED AND FILED BY THE MEMBERS PURSUANT TO SECTION 10.1(A).  THE TAX
PACKAGE SHALL BE COMPLETED IN ACCORDANCE WITH PAST PRACTICE, INCLUDING PAST
PRACTICE AS TO PROVIDING SUCH INFORMATION AND AS TO THE METHOD OF COMPUTATION OF
SEPARATE TAXABLE INCOME OR OTHER RELEVANT MEASURE OF INCOME OF MOREX.  THK AND
THE MOREX SURVIVING LLC SHALL CAUSE THE TAX PACKAGE TO BE DELIVERED TO THE
MEMBERS WITHIN 60 DAYS AFTER THE CLOSING DATE.


 


10.2         CONTEST PROVISIONS.


 

(a)           THK shall promptly notify the Members in writing upon receipt by
THK, the Morex Surviving LLC or any of their respective Affiliates of notice of
any pending or threatened federal, state, local or foreign Tax audits,
examinations or assessments which might affect the Tax liabilities for which the
Members may be liable pursuant to Section 10.1 and Article IX.


 


(B)           THE MEMBERS SHALL HAVE THE RIGHT TO REPRESENT MOREX’ INTERESTS IN
ANY TAX AUDIT OR ADMINISTRATIVE OR COURT PROCEEDING RELATING TO TAXABLE PERIODS
ENDING ON OR BEFORE THE CLOSING DATE, AND TO EMPLOY COUNSEL OF ITS CHOICE AT ITS
EXPENSE; PROVIDED, HOWEVER, THAT THE MEMBERS SHALL HAVE NO RIGHT TO REPRESENT
MOREX’ INTERESTS IN ANY TAX AUDIT OR ADMINISTRATIVE OR COURT PROCEEDING UNLESS
THE MEMBERS SHALL HAVE FIRST NOTIFIED THK IN WRITING OF THE MEMBERS’ INTENTION
TO DO SO AND SHALL HAVE AGREED WITH THK IN WRITING THAT, AS BETWEEN THK AND THE
MEMBERS, THE MEMBERS SHALL BE LIABLE FOR ANY TAXES THAT RESULT FROM ANY AUDIT OR
PROCEEDING.  THE MOREX SURVIVING LLC AND ITS REPRESENTATIVES SHALL HAVE THE
RIGHT TO FULLY PARTICIPATE AT THEIR EXPENSE IN ANY AUDIT OR PROCEEDING AND TO
CONSENT TO ANY SETTLEMENT WHICH AFFECTS A TAX PERIOD OR STRADDLE PERIOD ENDING
AFTER THE CLOSING DATE.  THK SHALL HAVE THE SOLE RIGHT TO DEFEND MOREX WITH
RESPECT TO ANY ISSUE ARISING WITH RESPECT TO ANY TAX AUDIT OR ADMINISTRATIVE OR
COURT PROCEEDING RELATING TO TAXABLE PERIODS ENDING ON OR BEFORE THE CLOSING
DATE TO THE EXTENT THK SHALL HAVE AGREED IN WRITING TO FOREGO ANY
INDEMNIFICATION UNDER THIS AGREEMENT WITH RESPECT TO THE ISSUE.  NOTWITHSTANDING
THE FOREGOING, THE MEMBERS SHALL NOT BE ENTITLED TO SETTLE, EITHER
ADMINISTRATIVELY OR AFTER THE COMMENCEMENT OF LITIGATION, ANY CLAIM FOR TAXES
WHICH COULD ADVERSELY AFFECT THE LIABILITY FOR TAXES OF THK, MOREX OR ANY
AFFILIATE THEREOF FOR ANY PERIOD AFTER THE CLOSING DATE TO ANY EXTENT
(INCLUDING, BUT NOT LIMITED TO, THE IMPOSITION OF INCOME TAX DEFICIENCIES, THE
REDUCTION OF ASSET BASIS OR COST ADJUSTMENTS, THE LENGTHENING OF ANY
AMORTIZATION OR DEPRECIATION PERIODS, THE DENIAL OF AMORTIZATION OR DEPRECIATION
DEDUCTIONS, OR THE REDUCTION OF LOSS OR CREDIT CARRYFORWARDS) WITHOUT THE PRIOR
WRITTEN CONSENT OF THK, WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION OF
THK UNLESS THE MEMBERS HAVE INDEMNIFIED THK IN A MANNER ACCEPTABLE TO THK
AGAINST THE EFFECTS OF ANY SUCH SETTLEMENT.

 

41

--------------------------------------------------------------------------------


 


10.3         ASSISTANCE AND COOPERATION.   AFTER THE CLOSING DATE, EACH OF THE
MEMBERS AND THK SHALL (AND CAUSE THEIR RESPECTIVE AFFILIATES TO):

 


(A)           ASSIST THE OTHER PARTY IN PREPARING ANY TAX RETURNS WHICH SUCH
OTHER PARTY IS RESPONSIBLE FOR PREPARING AND FILING IN ACCORDANCE WITH
SECTION 10.1;


 


(B)           COOPERATE FULLY IN PREPARING FOR ANY AUDITS OF, OR DISPUTES WITH
TAXING AUTHORITIES REGARDING, ANY TAX RETURNS OF MOREX;


 


(C)           MAKE AVAILABLE TO THE OTHER AND TO ANY TAXING AUTHORITY AS
REASONABLY REQUESTED ALL INFORMATION, RECORDS, AND DOCUMENTS RELATING TO TAXES
OF MOREX;


 


(D)           PROVIDE TIMELY NOTICE TO THE OTHER IN WRITING OF ANY PENDING OR
THREATENED TAX AUDITS OR ASSESSMENTS OF MOREX FOR TAXABLE PERIODS FOR WHICH THE
OTHER MAY HAVE A LIABILITY UNDER THIS ARTICLE X;


 


(E)           FURNISH THE OTHER WITH COPIES OF ALL CORRESPONDENCE RECEIVED FROM
ANY TAXING AUTHORITY IN CONNECTION WITH ANY TAX AUDIT OR INFORMATION REQUEST
WITH RESPECT TO ANY SUCH TAXABLE PERIOD;


 


(F)            TIMELY SIGN AND DELIVER SUCH CERTIFICATES OR FORMS AS MAY BE
NECESSARY OR APPROPRIATE TO ESTABLISH AN EXEMPTION FROM (OR OTHERWISE REDUCE),
OR FILE TAX RETURNS OR OTHER REPORTS WITH RESPECT TO, TAXES RELATING TO SALES,
TRANSFER AND SIMILAR TAXES;


 


(G)           TIMELY PROVIDE TO THE OTHER POWERS OF ATTORNEY OR SIMILAR
AUTHORIZATIONS NECESSARY TO CARRY OUT THE PURPOSES OF THIS ARTICLE X;


 


(H)           RETAIN ALL BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT
TO MOREX RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL
THE EXPIRATION OF THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY THE
OTHER PARTY, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND TO
ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY;
AND


 


(I)            GIVE THE OTHER PARTY REASONABLE WRITTEN NOTICE PRIOR TO
TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS AND, IF THE
OTHER PARTY SO REQUESTS, ALLOW THE OTHER PARTY TO TAKE POSSESSION OF SUCH BOOKS
AND RECORDS OR OBTAIN COPIES OF SAME.


 


ARTICLE XI


 


MISCELLANEOUS


 


11.1         NOTICES.   ALL NOTES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED (I) WHEN
DELIVERED PERSONALLY OR BE COMMERCIAL MESSENGER, (II) ONE BUSINESS DAY FOLLOWING
DEPOSIT WITH A RECOGNIZED OVERNIGHT COURIER SERVICE, PROVIDED DEPOSIT OCCURS
PRIOR TO THE DEADLINE IMPOSED BY THE SERVICE FOR OVERNIGHT DELIVER, (III) WHEN
TRANSMITTED, IF SENT BY FACSIMILE COPY, PROVIDED CONFIRMATION OF RECEIPT IS
RECEIVED BY SENDER AND NOTICE IS SENT BY AN ADDITIONAL METHOD PROVIDED
HEREUNDER, IN

 

42

--------------------------------------------------------------------------------


 


EACH CASE ABOVE PROVIDED THE COMMUNICATION IS ADDRESSED TO THE INTENDED
RECIPIENT THEREOF AS SET FORTH BELOW:

 

If to THK or Morex Merger Sub to:

 

 

 

 

CGI Holding Corporation d/b/a

 

Think Partnership Inc.

 

5 Revere Drive

 

Suite 510

 

Northbrook, IL 60062

 

Attn:

Gerard M. Jacobs

 

Fax: 847-562-0178

 

email: gerry.jacobs@thinkpartnership.com

 

With a copy to:

Reed Smith LLP

 

435 Sixth Avenue

 

Pittsburgh, Pennsylvania 15219

 

Attn:

Jeffrey Bresch

 

Fax: 412-288-3063

 

email: jbresch@reedsmith.com

 

If to the Members or Morex:

 

 

 

 

Morex Marketing Group, LLC.

 

15 Woodfield Road

 

Pomona, New York 10970

 

Attn:

Lloyd Ecker

 

Fax:

 

email: EcksEight@aol.com

 

With a copy to:

Steven M. Gerber, Esq.

 

666 Fifth Avenue, 26th Floor

 

New York, New York 10103

 

Fax: 212-245-2255

 

email: sgerber@gerblaw.com

 


11.2         ENTIRE AGREEMENT.   THIS AGREEMENT AND THE OTHER DOCUMENTS EMBODY
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR ORAL OR WRITTEN AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.  NO STATEMENT,
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF ANY KIND NOT EXPRESSLY SET
FORTH IN THE DOCUMENTS SHALL AFFECT, OR BE USED TO INTERPRET, CHANGE OR
RESTRICT, THE EXPRESS TERMS AND PROVISIONS OF THIS AGREEMENT.

 


11.3         BINDING EFFECT.   THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS, HEIRS, PERSONAL
REPRESENTATIVES, LEGAL REPRESENTATIVES, AND PERMITTED ASSIGNS.

 

43

--------------------------------------------------------------------------------


 


11.4         ASSIGNMENT.   NEITHER THIS AGREEMENT, NOR ANY RIGHT HEREUNDER, MAY
BE ASSIGNED BY ANY OF THE PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.

 


11.5         MODIFICATIONS AND AMENDMENTS.   THE TERMS AND PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY WRITTEN AGREEMENT EXECUTED BY ALL
PARTIES HERETO.

 


11.6         WAIVERS.   THE TERMS AND PROVISIONS OF THIS AGREEMENT MAY BE
WAIVED, OR CONSENT FOR THE DEPARTURE THEREFROM GRANTED, ONLY BY WRITTEN DOCUMENT
EXECUTED BY THE PARTY ENTITLED TO THE BENEFITS OF SUCH TERMS OR PROVISIONS.  NO
WAIVER OR CONSENT SHALL BE DEEMED TO BE OR SHALL CONSTITUTE A WAIVER OR CONSENT
WITH RESPECT TO ANY OTHER TERMS OR PROVISIONS OF THIS AGREEMENT, WHETHER OR NOT
SIMILAR.  EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH IT WAS GIVEN, AND SHALL NOT CONSTITUTE A
CONTINUING WAIVER OR CONSENT.  NO FAILURE OR DELAY BY A PARTY IN EXERCISING ANY
RIGHT, POWER OR REMEDY UNDER THIS AGREEMENT, AND NO COURSE OF DEALING BETWEEN
THE PARTIES HERETO, SHALL OPERATE AS A WAIVER OF ANY THE RIGHT, POWER OR REMEDY
OF THE PARTY.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY UNDER
THIS AGREEMENT BY A PARTY, NOR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE ANY RIGHT, POWER OR REMEDY, SHALL PRECLUDE ANY PARTY FROM ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY
HEREUNDER.  THE ELECTION OF ANY REMEDY BY A PARTY SHALL NOT CONSTITUTE A WAIVER
OF THE RIGHT OF THE PARTY TO PURSUE OTHER AVAILABLE REMEDIES.  NO NOTICE TO OR
DEMAND ON A PARTY NOT EXPRESSLY REQUIRED UNDER THIS AGREEMENT SHALL ENTITLE THE
PARTY RECEIVING NOTICE OR DEMAND TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF THE RIGHTS OF THE PARTY
GIVING NOTICE OR DEMAND TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES
WITHOUT NOTICE OR DEMAND.

 


11.7         NO THIRD PARTY BENEFICIARY.   EXCEPT AS OTHERWISE PROVIDED HEREIN,
NOTHING EXPRESSED OR IMPLIED IN THIS AGREEMENT IS INTENDED, OR SHALL BE
CONSTRUED, TO CONFER UPON OR GIVE ANY PERSON OTHER THAN THE PARTIES AND THEIR
RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, LEGAL REPRESENTATIVES, SUCCESSORS
AND PERMITTED ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFIED ENTITIES AND PERSONS
REFERRED TO IN ARTICLE IX ARE EXPRESSLY ACKNOWLEDGED TO BE THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.

 


11.8         SEVERABILITY.   IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW, OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER ADVERSE TO
ANY PARTY.  UPON DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES SHALL NEGOTIATE IN GOOD
FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.

 


11.9         PUBLICITY.   NEITHER MOREX NOR THE MEMBERS SHALL MAKE, OR CAUSE TO
BE MADE, ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT IN RESPECT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHERWISE COMMUNICATE WITH ANY NEWS
MEDIA WITHOUT THE PRIOR WRITTEN CONSENT OF THK, EXCEPT AS MAY BE REQUIRED BY LAW
IN THE OPINION OF THK’S SECURITIES COUNSEL. NEITHER THK NOR MOREX SURVIVING
CORPORATION SHALL MAKE, OR CAUSE TO BE MADE, ANY PRESS RELEASE OR PUBLIC
ANNOUNCEMENT IN RESPECT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR OTHERWISE COMMUNICATE WITH ANY NEWS MEDIA WITHOUT THE PRIOR WRITTEN
CONSENT OF THE

 

44

--------------------------------------------------------------------------------


 


MEMBERS, EXCEPT AS REQUIRED BY LAW IN THE OPINION OF THK’S SECURITIES COUNSEL OR
THE RULES AND REGULATIONS OF THE AMERICAN STOCK EXCHANGE.

 


11.10       GOVERNING LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

 


11.11       COUNTERPARTS; FACSIMILE SIGNATURES.   THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EITHER MANUALLY OR VIA FACSIMILE OR ELECTRONIC
TRANSMISSION OF SIGNATURES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


11.12       HEADINGS.   THE DESCRIPTIVE HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.

 


11.13       EXPENSES.   EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF
COUNSEL, FINANCIAL ADVISORS AND ACCOUNTANTS, INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY
INCURRING THE COSTS AND EXPENSES, WHETHER OR NOT THE CLOSING SHALL HAVE
OCCURRED.

 


11.14       FURTHER ASSURANCES.   AT ANY TIME AND FROM TIME TO TIME AFTER THE
CLOSING DATE EACH PARTY SHALL EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OF
SALE, TRANSFER, CONVEYANCE, ASSIGNMENT AND CONFIRMATION AS MAY BE REASONABLY
REQUESTED IN ORDER TO MORE EFFECTIVELY CARRY FORTH THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE DOCUMENTS.

 


11.15       ARBITRATION.   ANY CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED BY FINAL AND BINDING
ARBITRATION TO BE CONDUCTED BY AN ARBITRATION TRIBUNAL IN NEW YORK, NEW YORK,
PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATION
TRIBUNAL SHALL CONSIST OF ONE ARBITRATOR.  IF THE PARTIES CANNOT AGREE ON THE
ARBITRATOR, THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION IN NEW YORK, NEW
YORK SHALL MAKE THE NECESSARY APPOINTMENT.  THE DECISION OR AWARD OF THE
ARBITRATOR SHALL BE FINAL, AND JUDGMENT UPON SUCH DECISION OR AWARD MAY BE
ENTERED IN ANY COMPETENT COURT OR APPLICATION MAY BE MADE TO ANY COMPETENT COURT
FOR JUDICIAL ACCEPTANCE OF SUCH DECISION OR AWARD AND AN ORDER OF ENFORCEMENT. 
IN THE EVENT OF ANY PROCEDURAL MATTER NOT COVERED BY THE AFORESAID RULES, THE
PROCEDURAL LAW OF THE STATE OF NEW YORK SHALL GOVERN. NOTWITHSTANDING THE
AGREEMENT TO ARBITRATE CONTAINED IN THIS SECTION 11.15, ANY PARTY MAY APPLY TO
ANY COURT HAVING JURISDICTION TO ENFORCE THIS AGREEMENT TO SEEK PROVISIONAL
INJUNCTIVE RELIEF SO AS TO MAINTAIN THE STATUS QUO UNTIL THE ARBITRATION AWARD
IS RENDERED OR THE DISPUTE IS OTHERWISE RESOLVED.

 


11.16       INCORPORATION BY REFERENCE.   EACH EXHIBIT AND SCHEDULE TO THIS
AGREEMENT IS HEREBY INCORPORATED INTO THIS AGREEMENT BY REFERENCE THERETO, WITH
THE SAME LEGALLY BINDING FORCE AND EFFECT AS IF SUCH EXHIBIT OR SCHEDULE WERE
FULLY SET FORTH HEREIN.

 

[remainder of page intentionally left blank]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

CGI HOLDING CORPORATION, d/b/a THINK
PARTNERSHIP INC.

 

 

 

By:

  /s/ Scott P. Mitchell

 

Name:

     Scott P. Mitchell

 

Title:

     President

 

 

 

 

 

MOREX MERGER SUB, LLC

 

 

 

 

 

By:

/s/ Scott P. Mitchell

 

Name:

  Scott P. Mitchell

 

Title:

  President

 

 

 

 

 

MOREX MARKETING GROUP, LLC.

 

 

 

By:

/s/ Lloyd Ecker

 

Name:

     Lloyd Ecker

 

Title:

     Manager

 

 

 

 

 

/s/ Lloyd Ecker

 

LLOYD ECKER

 

 

 

 

 

/s/ Robert Moore

 

ROBERT MOORE

 

 

 

 

 

/s/ Tina MacNicholl

 

TINA MACNICHOLL

 

 

 

 

 

WHAT IF HOLDINGS, LLC

 

 

 

By:

/s/ Josh Gillon

 

Name:

     Josh Gillon

 

Title:

     President

 

46

--------------------------------------------------------------------------------